Case 1:21-cv-04858-RBK-KMW Document 1 Filed 03/11/21 Page 1 of 47 PageID: 1

                            IN THE UNITED STATES DISTRICT COURT .
                               FOR THE DISTRICT OF NEW JERSEY ,i ,•




                                         )
                                         )
BRIAN A. PERRI                           )
         Petitioner                      ) case No.
                                         )
-v-                                      )
                                         )
Warden of the Federal Corretional)
Institution- Fort Dix            )
and MICHAEL CARVAJAL, in his     )
capacity as Director of the      )
Bureau of Prisons,               )

_____________
          Respondents            )
                                         )




                                        INTRODUCTION


     1. On April 11, Wai:-den David Ortiz wai:-ned prisoners at the fJberal
Correctional Institution at Fort Dix, "social distancing is not possi~!l.e in
this environment."    Just days earlier, the Federal Bureau of Prisons had
                        .         .                   .               . .                II
i:-eportea tat
            h  t he f irst priconer at Fort Dix had tested positive for COVID-
19 Today, it reports 797. The Fort Dix facility has 13 housing units and a               1
                                                                                         1




Camp compound of which, every housing unit and the Camp is currently in~ected
with the corona virus.
                                                                                     II
      2. Around the world, life changed nearly overnightP as people and
governments battle to slow the spread of COVID-19 with the infected}! si!k and
dying increasing everyday.    The u.s. is now locked in a deadly cyqle of
setting then shattering records for new cases and hospitalizations,         on
                                                                                 ·11


November 17, more than 70,000 coronavirus patients were hospitalized
nationwide. And unlike in earlier waves, which were fairly regionalizeb, the
                                                                                 '
virus was as of January 2021 spreading and fast in virtually every pfrt of
the   u.s.,   according to John Hopkins University data.                        I
                                                                                     !


      3. This coast to coast surge is pushing hospitals across the couritry to
the edge of catastrophe. Doctors and nurses exhausted and their ind~nsive
care units running dangerously low on beds as some cities are already J1aying
                                                                       I
                                                                                I'
Ol!t their dystopian worse case scenarios.                Dr. William Moss,   ex;cutive



                                                  1
Case 1:21-cv-04858-RBK-KMW Document 1 Filed 03/11/21 Page 2 of 47 PageID: 2

oirector of the International Vaccine Access Center at the Johns Hopskins
Bloomberg School of Public Heal th,    "We' re going to have to continue II our
social distancing and mask wearing for the foreseeable future •.. ".                            Dr.
                                                                                           Ii
Bradley Benson, a professor at the university of Minnesota Medical School,
"My dream would be that politicians and people who have the trust of !~ach
side of the political aisle would come together and at least make a shared
                     .                                                                    !
statement that COVID-19 is not a political thing and this is real and this is
                                                                                          II
what you need to do to stop the spread."
                                                                                          I


        4. In New Jersey, the second-hardest hit state in the united stJtes/1
residents here news from hospitals and nursing homes and understandli the
terrible toll    the virus inflicts upon any population where it spreads
                                                          .                              I
unchecked: rampant illness and death, especially for people who are medically
vulnerable because of their age or underlying health conditions.                         l!They
understand halting the spread of COVID-.19 requires hand washing, per~onal
protective equipment, "social distancing," and the maintaing of a measurable
                                                                                     II
distance between people that the virus cannot bridge.         The Court is fully
aware of the "devastating impact" the COVID-19 pandemic has had on thel1;.s.
broadly and New Jersey more specifically, and the drastic changes to Ii both
daily life...     see united states v. Mcfadden, No. 19-15, 2020 u.s. Dist.
                                                                                    II
LEXIS 130127, 2020 WL 4218397, at *3 (D.NJ. July 22, 2020). See also Thaker
v. Doll, 1451 F. Supp 3d 358,      2020 WL 1671563,   at *2 (M.D. Pa. 2b20),
describing the wide ranges of the pandemic •••

        5. And now new cases of the highly contagious variant of the sprona
virus that was discovered in the UK continues to to be found in New Jersey in
                                                                        1
increasing numbers. Governor Phil Murphy's administration announced riday J
five new case of the variant were discovered recently, bringing the stJte to
38 cases.   The first two case of the variant were discovered last month;                       Two
                                                                               I!
new case were discovered in Ocean County, which has 14 of the 38 cases, and
one each in Morris/I Hudson, Passaic counties.   Burlington Coutny wherJ Fort
Dix is (4), Atlantic (1), Essex (6), Hudson (2), Mercer (1), Middlese~ (2),
Monmouth (2), Morris (3), ocean (14), Passaic (2), warren (l); (www.nj.com)
                                                                           11


        6. At Fort Dix about 2,700 prisoners hear the same news and understand
                                                                     .     11

the same requirements.    Yet Petitioner is unable to protect himself the way
others outside the prison can as in Petitioners' home which remains COVID [J



free.    Petitioner lives in a 12 person room with rows of bunks les~ than
three feet apartl 1 and spends his time in the same rooms, phone booths/I
                                                                          I'
                                                                       I! ble
                                                                                          0
                                                              •  •
bathrooms, and mealtime pickup lines where social dist ancing is 1.mposs1.    •
                                                                          I
                                            2
Case 1:21-cv-04858-RBK-KMW Document 1 Filed 03/11/21 Page 3 of 47 PageID: 3
                                                                                                                  I

                                                                                                                  Ii
The impossibly of social distancing is not just warden Ortiz's warning, it is
                                                                                                                 1,
simply a fact.
                                                                                                                 11


        7. Respondents have compounded the risk to Petitioner incarcerated in
Fort     .
        Dix     by   unti·1   recently,         ·
                                           refusing     to   test,     ·
                                                                     medically     ·
                                                                                   isolate, !I or
quarantine the overwhelming majority of Fort Dix inmatesl,1 and by contravehing
                                                                                                             'I
                                                                                                             '
the guidance of Attorney General William Barrs' April 3, 2020 memoorandum to
immediately tt:ansfer medically "at-risk" prisoners to home confinement cl!fter
declaring Petitioner at high risk for a fatal outcome.                    Respondents' fa~iure
to take appropriate and necessary action while a COVID-19 infection sp~eads
through the prison is the kind of indifference proscribed by the Eight
Amendment.

        8.     In a declaration the ACLU of New Jersey received from Dr.II Joe
Goldenson,      a physician with decades of experience in correctional health
                                                                                                        II
cautioned       without significant changes,           Fort Dix      is     speeding    towards a
                                                                                                       II
catastrophe.         "It is difficult to overstate the devastation that a COVID-19
outbreak could inflict on a correctional. facility such as Fort Dix." I The
                                                                                                       I'
only way of stopping the exponential spread of COVID-19 at Fort Dix, and the
serious illness and death of prisoners and BOP staff, is by significantly
reducing the population density and rigorously adopting the Center~ for
Disease Control Guidance regarding testing, medical isolation, quarantine,
                                                                                                       I

and social distancing           for   those who       remain,   to ensure constitutiorally
compliant custody.

        9.     For   Petitioner who       is    medically vulnerablell        every day 9,rings
increasing panic and increasing risk of serious illness or death.                                 ij             This
petition may be my last chance in the wake of the COVID-19 catastrophe
                                                                                                  'i
overwhelming the prison.           Petitioner on behalf of himself, being in a •!_class
                                                                                                  I
of     medically     vulnerable    persons,       identified    as   such    by   warden     Ortiz,
incarcerated at FCI Fort Dix now and in the future, brings this actidn for
declaratory and injunctive relief, for enlargement of custody.


                                               PETITIONER

         10.    Petitioner has been classified by the BOP as a                    "chronid care
inmate.          Petitioner     is medically vulnerable to            COVID-19,        and   iln
                                                                                               ,, his
compromised states with the following issues: emphysema, (COPD), High 9isk of
lung cancer, heart disease causing respiratory issues, anemia, and asthma, he
                                                                                             lj
is at a greater than normal chance of contracting and further spreading
                                                                                             I,




                                                        3
Case 1:21-cv-04858-RBK-KMW Document 1 Filed 03/11/21 Page 4 of 47 PageID: 4

COVID-19.  In a letter sent to Petitioner's brother from warden Ortiz he
              . .
identifies Petitioner as b eing
                            .                . k f or serious
                                at " h"ig h ris           .   ou t come d ueI! t o
COVID-19."     (see exhibit-a).       Petitioner has no prior convictions and[j was
previously on pretrial, home confinement being recognized by the court and
                                                                                                      I,
the government as, "not a danger to the community."                He has been convjjcted
of a nonviolent crime.      No evidence to support he is violent.         No evidence to
support he has harmed or will harm the public.           When Petitioner was subjJcted
to electronic monitoring for more than 9 months there were no issues with him
                                                                                                     II
accessing any websites,       etc.        He was not a flight risk              In addition
                                                                                                     i,
Petitioner remained working in his full time position and worked a seconq job
in the evenings.          Therefore Petitioner should be a candidate for ,home
confinement.
                                                                   I'
      11. As stated above Petitioner suffers from a proverbial stogn  of
preexisting conditions of which one or more disabilities are recogniz~d by
the Rehabilitation Act.        These preexisting conditions substantially ellvate
his risk of contracting the COVID-19 contagion and placing him in the class
                                                                                                11

of high-risk susceptibility category as identified by FCI Fort Dix warden
Ortiz. If Petitioner's petition is not granted he most certainly fa&es a
                                                                    '
heightened risk of death or serious illness from the COVID-19 disease.
                                                                                                11

Petitioner simply has no way to protect himself against the virus in light of
the   unsafe   conditions    is     his   cell   block   and    impossibility    of   social
distancing     in   his   cramped    jail-quarters.       The    actual   morbidity         !I             risk
Petitioner faces from COVID-19 as a consequence of his emphysema (cbPD),
                                                                                            I!
immunosuppressing medications, and asthma, and other serious illnesses is
                                                                    '
particularly severe.   Petitioner's medical condition is degrading lbeing
recently diagnosed by the cardiologist with the high probability of a blocked
heart valve adding to his breathing issues and after being at st. FJancis
Hospital in Trenton, for respiratory issues, diagnosed by the BOP as                  a high
                                                                                           II
probability of having lung cancer.               The Centers for Disease Control and
                                                                                       I,
Prevention reports:        "People that suffer from emphysema (COPD), asthll/,a and
heart conditions have a higher risk of severe illness from COVID-19'.                                        If
Petit.ioner's custody was enlarged to include home confinement or if h! were
                                                                      '
released, he would live with his wife in Pennsylvania, where his home has
remained COVID free, where he could safely socialiy distance and where                le has
a team of doctors.
                                                                                      '
       12. Petitioner lives in building 11, where 167 people ac·e currently
                                                                                      11




                                                  4
Case 1:21-cv-04858-RBK-KMW Document 1 Filed 03/11/21 Page 5 of 47 PageID: 5
                                                                                       I
infected with the coronavirus, and sleeps on the bottom bunk of a 430 square
foot 12 man room with 12 other inmates, in which 6 bunk beds, 12 loclers,
and a small table are crammed. He shares computers, phones, bathrooms) and.
mealtimes with 270 to 300 other men in the building in he east compouJd of
Fort Dix's main facility. In the past eight weeks, Petitioner has wa~ched
staff remove people who complained of chest pain, fever, and shortness of
breath only after collapsing, seen medical staff rushing in and out of the
building, in which Petitioner is housed, and watched ambulances come and go
every day, multiple times of the day.                                   I
                                         For weeks, people around Petitioner
have been exhibiting symptoms of COVID-19. Most recently Dominick Pugljese,
Reg. No. 72837.-067, during a conversation with Petitioner, started coughing
                                                                                  I,
up blood, then collapsed to the floor.    Mr. Pugliese is now on a venti~ator
at Francis Hospital.   His most recent prognosis is terminal.    Mr. Pugtiese
has a compassionate release petition filed in the u.s. District Cour! for
Third Circuit which was opposed by the government for the following refson;
COVID-19 is "not a threat! 1 " not an extraordinary and compelling reason."
"The BOP and Fort Dix are following CDC guidelines."   Mr. Pugliese's reb6ttal
                                                                         ,,

has yet to be answered by the court.
                                                                              11

      13. Respondent David E. Ortiz is the Warden at Fort Dix. As warden,
                                                                             I
Respondent Ortiz is respo,nsible for and oversees all day-to-clay activity
                                                                        ,, at
Fort Dix. He is in charge of all aspects of the operations and functiqns of
Fort Dix    His responsibilities include ensuring the safety of all ih the
instituc.ion and ensuring that the institution operates in an orderly fashion.
                                                                             11

Respondent Ortiz is aware of and has adopted and enforced policies that'leave
Petitioner exposed to infection, severe illness, and death due to COV~D-19.
Respondent Ortiz has also declined to release Petitioner who qualifies under
BOP and Department of Justice guidance despite identifying Petitionerll as a
person in a class as medical vulnerable, and at high risk despite havi?,lg the
authority to do so.


                            JURISDICTION AND VENUE

      14. Petitioner brings this action pursuant to 28 u.s.c. § 2241 for
release from custody that violates the Eighth Amendments to thel u.s.
constitution, and pursuant to 28 u.s.c. § 1331 for relief from conditibns of
                                                                        I,
confinement that a.re violation of the Eighth Amendment and the Rehabilifation
Act, 29 u.s.c § 794.

      15. In addition Petitioner brings this action pursuant to 28 u.s.c. §
                                                                        I:


                                          5
Case 1:21-cv-04858-RBK-KMW Document 1 Filed 03/11/21 Page 6 of 47 PageID:
                                                                     '    6
                                                                                                             [i

2241 for release from custody that violates the Fourteenth Admendments tli the
u.s. Constitution.

       16. The Court has subject matter                   jurisdiction over this Pet~tion
pursuant to 28 u.s.c. § 1331 (federal question) and 28 u.s.c. § 2241 (habeas
                                                                                                         II
corpus).     In addition, the Court has jurisdiction to grant declaratory and
injunctive relief pursuant to the Declaratory Judgment Act, 28 u.s.c. § 2201.
                                                                                                        11



       17. Venue is proper in the District of New Jersey pursuant to 28 u.s.c.
§ 139l(b)(2) because ·a substantial part of the events and omissions giving
                                                                                                        I
rise to these claims occurred and continues to occur in this district.
                                                                                                        11



       18. This court has personal jurisdiction over Respondents because at
all times relevant to this action Respondent David Ortiz has been employJd at
Fort Dix in Burlington County, New Jersey, and all the actions and omissions
at issue occurred at Fort Dix.             Respondent Carvajal has set policieJ and
                                                                                                    I
issued guidance that Respondent Ortiz has applied at Fort Dix in Burlipgton
County, New Jersey.

                          EXHAUSTION OF ADMINISTRATIVE REMEDIES

       19.    Petitioner's      brother       and    wife     made    two    applications          i              for
Compassionate      Release     and/or     Home       Confinement      to    Respondent      Ortiz.
Pe~itioner's brother made a request for compassionate release on Petitioher's
behalf which was received by Respondent Ortiz on April 15, 2020, Cert:ified
                                                                                                   I!
Mail No. 7019 1120 0002 0116 9398.               Petitioner's brother received a letter
from   Respondent    Ortiz    dated     May    21,    2020,    past   the    30     day    de~~line
requirement for a response, denying them.                   Petitioner's brother andl wife
appealed     the    denials      (compassionate           release     &     home     confinebent)
administratively     to    the BOP Regional Office              in Philadelphia,          certified
Tracking No. 7018 3090 0000 0754 4592, and office in Washington, Certfied
Tracking No. 7018 3090 0000 0754 4585. (see exhibit-bl. A response was [:never
received.    u.s Postal records show the appeals were delivered and signed for
                                                                                              II
on June 23,     (4585) and June 25 (4592).               on April 20, 2020, Petitioner was
informed in writing by his case manager he was denied release on , Home
                                                                                              1
Confinement based on A.G. Barr's March 26, memorandum, not on the uJ,aated
April 3, memorandum which the BOP refuses to recognize. (see exhibit-bl                      i
                                                                                             '
       20. Petitioner has exhausted the administrative remedies available to
 .
him.    To th extent t h ey are deemed not to have exh aus ted , Pe t·t· Ii
                                                                     i ioner •
                                                                             is
excused from 28 u.s.c          § 224l's exhaustion requirement.                    The exhabstion
                                                                                             !i
requirement does      not apply when the petitioner is likely to suffer an



                                                     6
Case 1:21-cv-04858-RBK-KMW Document 1 Filed 03/11/21 Page 7 of 47 PageID: 7

irreparable         injury     without       immediate        judicial          cetief    or     where                            the
administrative remedy would be futi.le.                    Here oath exceptions are met.                                     I,

see Woodall v. Fed. Bureau of Prisons, 432 F.3d 235, 239 n.2 (3d cir. 2005)
                                                                                                                         II
(noting that the Petitioner's failure to exhaust will be excused where
                                                                                                                         ,,
exhaustion would be futile); Lyons v. u.s. Marshals, 840 F.2d 202, 205 (3d
Cir 1988)      (noting       that    "[e]xhaustion is not                required if administrative
                                                                                                                        "
remedies      would    be     futile!'     if   the ·actions          of    the       agency   clear:yil and
unambiguously         violate       statutory        or    constitutional         rights,       oc if the
                                                                                                                        11
administrative procedure              is    clearly shown to               be   inadequate       to    prevent
irreparable injury"); united states v.                        Colvin,      No- :3: 19-ffi 179,         20~0 WL
1613943       at *2 (D. Vann. Apr               2,    2020)       (Finding that petitioner seeking
compassionate release relating to COVID-19 exhausted administrative renibaies
where exhaustion            would    be    futile,        the administrative process                  wou~ld be
incapable of granting adequate relief,                        and pursuing agency review ,,would
subject petitioner to undue prejudice).
                                                                                                                   II
        21. Here exhaustion is excused because no matter how quickly Petit:ioner
pursues additional process beyond what he already had, the harm he sJffers
while     waiting      for    exhaustion        is    irreparable.              The    densely    popJlated
conditions and facility design at Fort Dix exposes Petitioner,                                         who has
                                                                                                                  II
med cal conditions that make'him more susceptible to severe illness and,death
                                                                                                                  1,
from COVID-19         to heightened risk of exposure to the disease, in violation of
his constitutional rights.                such constitutional injury is irreparable.                          Ii                  As a
practical matter Petitioner cannot meaningfully engage in any administtative
remedy process quickly enough to protect him from the risk of contracting
COVID-19 from the people in the facility who have already contractJd the
virus and the catastrophic health consequences such infection would i::ause.
Petitioner will thus remain exposed lo irreparable harm.
                                                                                                             II
                                                                                                             II
        22.    In    sum,    the extraordinary circumstances of a sE:vere existing
outbreak already at Fort Dix, especially the risk it poses to the cllss of
medically vulnerable individuals housed there such as Petitioner, :render
further exhaustion a total barrier to any effective relief.                                    For each of
these independent reasons, to whatever extent Petitioner is deemed hot to
have exhausted by virtue of his compassionate release and/or home conf~hement
applications,        Petitioner       is excused           from    the     requirement of exhJusting
administcative remedies.                                                                                Ii
                                                                                                        :




                                                              7
Case 1:21-cv-04858-RBK-KMW Document 1 Filed 03/11/21 Page 8 of 47 PageID: 8

                              ' ;'. , ., F.ACTUAL ALLEGATIONS


         I. The COVID-19 crisis

         23. The novel corona virus that CAUSES COVID-19 has led to a global
pandemic.        More than half of the u.s COVID-19 cases have been recorded !ince
August, and the speed at which they are accumulating is ramping up: morell than
l million new cases were logged in just the week leading up to Novembef 17.
The    CDC      projects    90,000 COVID-19      deaths       in   the    next    3 weeks       (Joseph
Wilkinson, New York Daily News, Jan                14       2021   www.nydailynews.com/jo~eph-
wilkinson-staff .html).          The CDC forecast estimates that by February 6. Ii 2021
between 440,000 and 477,000 Americans will have died from the virus sinc;F the
beginning of the pandemic.             Between 53,000 and 90,000 people in the u.s.: will
die the next 21 days             The u.s. has been setting and resetting sing!~ day
COVID death records in the past two weeks, with more than 387,000 p'.eople
                                                                                                           I
dying in 2021 alone according to John Hopkins data.                      That's the highest peath
                                                                                                           1




toll on any country and nearly double that of Brazil which has recordea the
second most deaths. ( www.nydailynews.com/joseph-wilkinson-staff-html) •                                   II


         24. According to the CDC, people who suffer from underlying m~dical
conditions, many of which qualify as disabilities under the Rehabili~ation
                         1
Act, face elevated risk.   such conditions include chronic lung disease,
                                                                                                          II    •
(COPD), moderate to severe astruna, serious heart conditions, hypertension,
                                                                                                  1
high     blood     pressure! 1   chronic
                                      •      kidney     disease,
                                                         •             1 i ver   d'is ease   d'iab. etes,
                                                                     '
compromised immune systems (such as from cancer treatment, HIV, auto{mmune
disease, or use of immunosuporessing medications for other conditions), and
                2           .                                        Ii.
severe obesity.   One analysis found mortality rates of 13.2% for pa~ients
with cardiovascular disease, 9.2% for diabetes, 8.4% for hypertension) 8.0%
for chronic respiratory disease, and 7.6% for cancer. 3
                                                                                                     I
         25. In many people, COVID-19 causes fever,                      cough, and shot·tness of
                                                                                                     II
breath.        But foe people over the age of fifty or with medical conditions that
increase the risk of serious Cl!VID-19 infection!' shortness of breath ian be
severe.

                                                                                                 I,
         26.    In patients who do not die, COVID-19 can severely damage lung
tissue       requiring an extensive period of rehabilitation, and in some i,cases,
can cause permanent loss of respiratory capacity.                        COVID--19 may also target
                                                                                                 1
the    heart      muscle,    causing     a   medical       condition     called    myocarditis                      or
                                                                                                I

                                                       8
Case 1:21-cv-04858-RBK-KMW Document 1 Filed 03/11/21 Page 9 of 47 PageID: 9

inflammation of the heart muscle. Myc:arditis can affect the heart musclel! and
electrical system, reducing the heart's ability to pump. This reductionil can
lead to rap' d or abnormal heart rhythms in the sher      term and long ~erm
                                                                       4
heart failure that limits exercise tolerance and the a:)ility to work. The                        11




estimated fatality rate associated with cov D-19 has been estimated to i~nge
                                                                         ,,
from 0.1     3.5 percent, meaning C0VID-19 may be as much as 35 times more
fatal than seasonal influenza.


      rr. Incarcerated People and staff Are Particularly Vulnerable.
                                                                                             Ii
      27. People in congregate environments such as correctional facilities,
                                                                                         II
where people live, eat, sleep in close proximity, face increased danger of
                                                                      II
contracting C0VID-19, as already evidenced by the rapid spread of the yirus
                                                           .          I
in FCI Fort Dix where 800 people already infected and/or sick. People who
                                                                                        II
are confined in prisons,    jails and detention centers find it virtually
                                                                                        'I

impossible to engage in the necessary social distancing and hygiene required
                                                                        "
to mitigate the risk of transmission, even with the best laid plans, ~hese
settings are particularly vulnerable to what the CDC calls "community  ,,

spread," where the virus spreads virtually and sustainably within a commpnity
even where the source of the infection is unknown.                                 11




      28. Correctional facilities increase the risk of rapid spread bf an
infectious disease, like C0VID-19, because of the high numbers of people/ with
chronic, often untreated, illnesses housed in a setting with minimal ~'evels
of sanitation, limited access to personal hygiene, limited access to meldical
care, and no possibility of staying at a distance from others.
                                                                             'II
      29. The CDC has issued guidance urging prisons administrators t~ take
action to prevent overcrowding of correctional and detention facilities
                                                                       II
during a community outbreak.      The CDC guidance emphasizes that social
                                                                      ':
distancing is a "cornerstone of reducing transmission of respiratory dtsease
                                                                             I

such as C0VID-19."     It calls for not only social distancing, butII also
measures for isolating and quarantining detainees and staff who have (or are
                                                                      II
suspected of having) C0VID-19 from those who do not have (or _presumaply do
not have) the virus.

      30. Many correctional facilities find the implementation _off: t~ese
preventive strategies challenging without a significant reduction in trison
populations.
                                                                        I
                                                                        I:




                                           9
Case 1:21-cv-04858-RBK-KMW Document 1 Filed 03/11/21 Page 10 of 47 PageID: 10


       31. The difficulty correctional facilities have complying with II CDC
 guidance is demonstrated by what is currently occurring at Fort Dix.II                                   A
                                                                     '
 recent COVID-19 outbreak at Fort Dix quickly spread to about 800 inmates
 within every housing unit.    In building 11 where petitioner is housed, ]I 167
 people are infected.                                                                                11




       32. The rapid spread of new variants of the coronavirusll some of Wj1°1ich
 seem to be more contagious than older versions, has experts in the                                  p.s.
 calling for stricker social distancing and better masking to avoid:, yet
 another big surge of new COVID-19 cases and deaths.

       33. Health advocates and epidemiologists are particularly concJrned
 about what will happen once the new variants find their way into priJons,
 jailsll and immigration detention facilities.       Across the   u.s,   at least oAe in
 five incarcerated individuals has already been infected with COVID-19, Jnd a
                                                                                                I!
 disproportionate number of them have died.           One study found that the 2.3
                                                                                                II
 million Americans living behind bars have twice the risk of dying from COVID-
                                                                                            11
 19 as a similar person who is not as Petitioner pointed out in his § 2241
 petition (Ground 4).                                                                       11



                                                                                           11


       34. Jaimie Meyer associate professor at Yale School of Medicine and a
                                                                                           'I
 researcher and clinician who specializes in the spread of infectious diseases
                                                                                           I'
 behind bars.     The pandemic "has laid [bare]          exposed the issues
                                                                                  9,round
 conditions in confinement," including how difficult or impossible it ~s to
 truly safeguard those held behind bars.           In its quest to survive, CO~ID-19
 will find "all of the holes [in our public health strategy] ••• all o;f the
 weaknessesi I and pressure like wildfire."    Prisoners are at an increase~ risk
 of COVID-19 for a simple reason:   how the virus spreads.
                                                                                      II
       35. Scientist know that the illness is spread from person to person
 through respiratory droplets and sometimes through the air, which ~1s why
                                                                    Ii
 being in sustained, close proximity to others is so risky and why crowded
 prisons and jails are especially dangerous.

       36. Contagion also frequently happens even before someone has symf)toms,
 making it impossible to know who to isolate without frequent, rapidlii near-
 universal testing.

       37. "Congregate settings in general, and prisons in particula~, are
 places where physical distancing is impossible."        Moreover, people in Jrisons
 are more likely to have certain medical conditions! 1 including obesfty and
                                                                                 I


                                                                                 i,


                                              10
Case 1:21-cv-04858-RBK-KMW Document 1 Filed 03/11/21 Page 11 of 47 PageID: 11
                                                                                                                          I

 diabetes,     that    put them at greater risk of infectious diseases.                                                  [The
 epidemiological realities of COVID-19 have been exacerbated by the failJres
                                                                                                                     'I
 of elected .officials and institutions whose job it is to protect those lrwho
 are incarcerated.                                                                                                   11




        38. Chris Beyrer, a professor of public health and human righti at
                                                                                                                     I
 Johns Hopkins, has been a vocal critic of Maryland's approach to managing 1;the
 crisis. In December, cases of the virus in the state's prisons more than
                                                                     ,,

 doubled.      "The single most important thing you have to do to deal with C<!JVID
 in prison is to [reduce] overcrowding."                  "We failed at that."       Althbugh
 prison and jail violations dropped at the outset on the pandemic mobtl.y
                                                                                                                11
 because fewer people entered the system due to virus concerns, rather ,than
                                                                                                               I
 early release pushes these populations are now on the rise again.
                                                                                                               1
        39. The second most important thing is to implement policies that :stem
 the spread of the disease, including social distancing and giving prisdners
                                                                                                           Ii
 and staff masks and other essential supplies.                "Thatl 1 too, has been 'iJlow,
 inadequate, and insufficient." Breyer said.

        40.    For     these    reasons,    correctional    public    health   experts ~have
                                                                                                           1




                                                                                                          ,1
 recommended the release from custody of people most vulnerable to COVIQ-19.
 Exercising authority to enlarge custody or release detainees protectf! the
                                                                                                     ,,
 people with the greatest vulnerability to COVID-19 from transmission of the
 virus, and it also allows for greater risk mitigation for all people heil.d or
                                                                                                     I,
 working      in a    prison,     jail,   or detention center.        Release of the most
                                                                                                    I
 vulnerable people from custody also reduces the burden on the region's
                                                                                                    II
 health-care
           ,
             infrastructure by reducing the likelihood that an overwhelming
                                                                      I
 number of people will become seriously ill from COVID-19 at the same ,,time.
 As leading pandemic-preparedness expert Professor Nina Fefferman obsJrved,
 "Epidemiologically, the only way to meaningfully reduce the risks posed to
                                                                                               11
 the entire population, inmates, staff, and public, is to drastically reduce
                                                                                               i1
 the prison population.
                                                                                               II

         41. Absent such measuresl I transmission in prisons and jails will not
                                                                                           I'
 only endanger the incarcerated, but also burden local hospitals and endanger
                                                                                           I

 the    broader      community.       Correctional    facilities     lack adequate    m~dical
                                                                                           I
 facilities to treat serious COVID-19 casesl I so an outbreak in a prison will
                                                                                           I
 oerwhelm local hospitalsl I as evidenced in what is currently occurring 11it Fort
 Dix.   And as correctional staff enter and leave the facility, they wil~ carry
 the virus with them.           Like the incarcerated people in the facilitie~ where
                                                                                       i
                                                                                      11




                                                     11
Case 1:21-cv-04858-RBK-KMW Document 1 Filed 03/11/21 Page 12 of 47 PageID: 12


 they work, correctional officers face an increased risk of COVID-19 exposure
                                                                                                     'i
 because they are less able to engage in social distancing and because of1, the
 shortage of personal protective equiptentll also known as PPE.                                     1
                                                                                                    I,
        42. As the COVID-19 pandemic has surged, receded and surged again,, has
 taken a toll on health cares workers causing "doctor burnout."              '
                                                                      In the ,u.s.
 Alone, more than 218,400 health care workers have contracted the virus arid at
 least 800 have died, according to the u.s. Centers for Disease Control!I and
                                                                                               I,
 Prevention;   an estimated of 12% of U.S.    heal th care workers have ,been
                                                                         1
 infected compared to with approximately 3.4% of the general population., And
                                                                                               1,

 many more are suffering in other ways! 1 more than 40% percent are repo ting
                                                                                         1
 worsening mental health issues according to an October survey from!, the
 British Medical Association.    As another wave buildsll its safe to sayllthat
                                                                                          I,
 many health care workers will not be available.       ( reported by Francesca
                                                                                          I,
 Berardi/Turin, Time Dec 2021)

        43. On an accelerating basis since mid-March of this yearl I courts in
 this Circuit and across the country have ordered the release of prisoner~ and
                                                                  .
 detainees in response to the COVID-19 crisis. See, eg., Arriaga Reyes v.
                                                                         ,,


 Decker, No. 2:20-cv-03600 (D.N.J. Apr. 12, 2020) (ordering five petitiori~ for
                                                                                     II
 immediate release of ICE detainees from New Jersey facilities); Basank v.
 necker, No. l:20-cv-02518 (S.D.N.Y. Mar. 26, 2020) (ordering release of ten
 individuals detained by ICE housed in New Jersey county Jails because of
                                                                                    ,,
 preexisting medical conditions); United States v. Xue, No. 18-CR-122, 1lcF 42
 (E.D. Pa. Apr. 10, 2020) (ordering pretrial release in light of com.J11ing
                                                                 •     II
 reason of COVID-19, subject to requirements); United States v. Giordanq, No.
                                                                       ,,
 14-CR-206, ECF 72 (E.D Pa. Apr. 10, 2020) (granting release of petit;;ioner
 with medical petitions rendering him particularly vulnerable to the effects
 of COVID-19 and that petitioner's fear of infection while incarcerat~d far
 outweighs any likelihood of fleeing): united states v. Rodriguez, No. 03-CR-
 217,   ECF 135   (E.D. Pa. Apr 1, 2020)                              "
                                         (granting motion for compassionate
                                                                      1
 release where the presence of COVID-19, the inmates health conditions,
                                                                     ,,
                                                                        the
 proximinty to his release datel I and his demonstration of rehabili):ation
 created extraordinary and compelling reasons     justifying release); pnited
 states v. Colvin, No. 3:19-CR-179, 2020 u.s. Dist. LEXIS 57962 (D.11 Connll




                                                                  -1=
 2020) (Waving exhaustion requirement and granting motion for compasJionate
                                                                               1,

 release for vulnerable inmate at FDC Philadelphia where "the risks faced by
 the ""feadant will be minimi~d by her ,_,ate rel••~ to                                                   ol,e




                                           12                             I
                                                                          I,
Case 1:21-cv-04858-RBK-KMW Document 1 Filed 03/11/21 Page 13 of 47 PageID: 13

 will quarantine herself"); comoel v. Decker, No. 20 civ. 2472, ECF I' 26
                                                                                                             I
 (s.n.N.Y. Mar. 27, 2020) (granting release of four detainees with medipal
 conditions that render them particularly vulnerable to severe illness Ii or
 death if infected by COVID-19); People of State of N.Y. ex rel. Stoughtori v.
                                                                                                            II
 Brann, No. 451078/2020, 2020 MY Slip Op 20081 (N-Y- sup. ct Apr. 6, 2020)
 -                                                                                                     ·11


     ("[C]ommunicable diseases could not ask for a better breeding ground than a
 crowded prison ••• certainly no American prison is equipped to deal with a
                                                                                                       11

 health crisis of the severity of this one. ").                                                        I,




          III The Efforts of the Bureau of Prisons Are Inadequate.

          44. The BOP has failed to respond effectively to the COVID-19 pandemic.
 The BOP failed to anticipate.and prepare for the magnitude of the threat ~hat
                                                                                                  II
 COVID-19 poses to its own staff and the people it detains; it then failep to
 respond to any meaningful way to initial signs of uncontrolled outbreak!; at
 several of its facilities across the country, including Fort Dix where the                      11


                                                                                             I
 COVID-19 epidemic runs rampant as the BOP facility with the highest numbe,r of
 infected inmates.     The BOP has failed to implement even the baseline meaJures
 that would assure the safety of its own staff, Petitioner and fellow d1ass
                                                                                             I
 members and others incarcerated by the BOP, and of the communities into ~hich
 staff and others travel on a daily basis.     BOP's primary and ongoing failure
 has been its unwillingness to implement social distancing, despite 6lear
                               .                                                         I
 public health guidance that it is necessary to prevent COVID-19 infectio~.
                                                                               '
          45. The BOP 's preparations were inadequate from the start.        Initial
                                                                                        11

 guidance from the BOP was not issued until March 9, and it addressed onlf the
 possibility of telework for some employe~s at an agency where the I, vast
 majority of workers must physically appear at facilities to do their /,~obsll
 and it mentioned restrictions only for people who had traveled to al~eady-
 impacted countries.

          46. Because of the BOP's failure to take the threat seriously pr to
 take meaningful steps to prepare!! stakeholders from every part of the system
 highlighted preparations that it had not undertaken!    1
                                                             possible dangers:: faced
 by employees! I and open questions that required urgent attention and answers.
                                                                                   1,

       47. Similarly, before the BOP began losing control of COVID-19 in
                                                                      ,,. its
 facilities, officers reported that even as of late March, they were[] given
 only glovesl 1 not masks,    face shields or other PPE when interacting with
   .
 prisoners  '
           sick enough to require
                              '                           ' 1 . 5 Th oseI same
                                  transport to t h e h ospita
                                                                              I'
                                                                              I,

                                                                              I!
                                                                              I
                                             13
Case 1:21-cv-04858-RBK-KMW Document 1 Filed 03/11/21 Page 14 of 47 PageID: 14

 officers were ordered back to the job in defiance of CDC guidance that cJ1.1ed
 for self-isolations by correctional staff who had been exposed.

       48. Across facilities, the . BOP has been "scrambling" to ad~ress
 staffing and resource needs. Despite this the BOP has continued to limit the
                                                                                        II
 number of contractors who can supply PPE, does not have enough testsll and has
                                                                                        ,.
 been sued by its own staff for requiring them to work in hazardous woi:'king
 conditions.

       49.   The consequences of the BOP's   failures have been dramatic.
                                                                       ,,
 Nationwide, in the first ten days after the BOP announced positive case in
 its facilities, the average percentage increase in infections inil BOP
 facilities was, 2,500 percent.                                       i
                                                                                    i
       50. Even that figure is almost certainly an undercount.    The BO];' has
 repeatedly understated the scope of the problem and refused to take stefs to
 assess the situation transparently. For example, as of April 6, the BOP had
                                                                                    i        6
 reported eight prisoners and one staff had tested positive at FCI Elkton.
                                                                                    I
 Press accounts, however reported that medical staffing had fallen to :fifty
 pe;cent of capacity, and that three prisoners had already died as of fpril
 6 •• The full scope of the problem did not become clear until Federal Judge
 Gwin in Wilson v. Williams   2020 u.s. Dist LEXIS 87607, ordered the iad nity      1




 to increase testing, after the BOP admitted that it only had 55 tests ori,, hand
 for a facility of more than 2,400 prisoners. 8

       51. Conditions had deteriorated so thoroughly that Ohio Governor, Mike
                                                                               JI            9
 DeWine called in the state's National Guard to FCI Elkton federal pr~son.
 At the press conference announcing that decision, Governor DeWine cal~~d on.
                                                   10
 the BOP to stop sending new prisoners to Elkton.     And the accuracy 9f the
                                                          11
 BOP's reporting of COVID-19 cases in Elkton is in doubt.

       52. ultimately u.s. District court Judge Gwin for the Northern District
 of Ohio ordered enlargement of custody for medically vulnerable prison!rs at
 FCI Elkton pending resolution of a class habeas petition on the m~rits,
                                                         12
 because of the outbreak already raging at the facility.    Judge Gwin granted
                                                                        II
 a preliminary injunction after the BOP defiea a court order calling the lack
 of testing at the facility a "debacle." Judge Gwin said he was L;suihg the
                                                                           1
 injunction because 9 inmates died, 59 inmates and 48 staff having coltirmed
 cases ••. believing the actual infection rate could be higher.
                                                                               I

       53. Even in the midst of the virus's rapid spread across the country,
                                                                          II


                                                                          1;




                                            14
Case 1:21-cv-04858-RBK-KMW Document 1 Filed 03/11/21 Page 15 of 47 PageID: 15

 the BOP persists in transferring detainees between prisons.                                BOP Employbes
                                                                                                •    •                                  II
 report that BOP · continuously move[es]                 inmates by bus and/or airlift II to
 various prison sites across the nation.                     They have authorized movement of
                                                                                                                                        11


 infec·. ed inmates, inmates suspected of being infected, inmates who have ~een
 in close contact or proximity to infected inmates, to areas of the count,;y_ ,
                                                                                                                                    "
 that do not have any rate of infections.                      In a complaint filed with i;the
                                                                                                                                   II
 occupational Safety and Health Administration by a division of the American
                                                                                                                                   II
 Federation of Government Employees states the Federal Bureau of Prisons is
 "proliferating the spread of a known and deadly contagion both within our                                                     Ir



 prison system and to our surrounding communities," and its "actions and                                                       Ir
                                                                                                                              I

 inactions are expected to result in death and severe health complicat!ions
                                                                                                                              1:
 and/or possible life long disabilities."                     ••• Government Executive,                        cites
                                                                                                                              Ii
 "imminent danger" conditions at facilities nationwide.                          council of Prison
                                                                                              ,,

 Locals C-33,       "The BOP has violated national regulations.. •                          The comp~ aint                    1


 states among       other     things; (1)     Authorized the movement              of       inmates 1with                 1




                                                                                                                         I

 suspended or confirmed coronavirus cases to areas nationwide ••• ;(2) Failed to
 mitigate     the    spread    of    corona    virus ••• ;(3)        Failed     to maintain              s!cial
                                                                                                                         Ii
 distancing guidelines ••• ;(4) failed to nrovide PPE ..• ;(5) Directed staff to
                                                     "                                                               Ii
 return       to     work       showing        systems         of       having       the            virus •..
                                                                                                                     'I
 (https://www.govexec.com/oversight/2020/04/federal-prisons-pose-imminentrdang
 ei:--spreading-covid-19-union-says/164390/.                                                                        I!
                                                                                                                    I
                                                                                                                    'I
          55. For all of the reasons, the threat posed to people incarcerntrfld by
 the BOP remains ongoing and acute              As of January 1, the active cas~s jpmped
 6% from a week earlier to 7,275 active inmate cases.                           1,714 sick staff, a
                                                                                                               I

 five percent jump, COVID in 127 BOP facilities and 193 dead inmates, 9 :Un the
                                                                                                               11
 last week.        The BOP has tested sixty four percent of all inmates at 1east
 once, with the positivity rate climbing anothei:- two points to'forty peJcent.
                                                                                        .                      I
 Twenty BOP facilities repoi:-t more that 100 inmates COVID casesl' with f9ur of
 them between 200 and 300 and Fort Dix with over 700 sick inmates. Fo~t Dix
 is experiencing its second COVID-19 spike, having peaked previoulsy ~t 303
 inmates on November 30 .           The BOP claimed the number of sick inmates to ~ mere
 16 only nine days later.            But on Decembec 23, it climbed from 20 to 150 sick
 inmates overnight, and 1 last•night :ttie count, skyrocketed.
                                                      . .      tci. ?87.                       ( Burl'ington
                                                                                                     I
 County Times, FCI Fort Dix sees 2nd COVID outbreak as active cases top 450
                                                                                                          !!

 (Dec 30)).

 56 .             .
        Represenative                   .
                            Hakeem Jeffries        r.ote d    t he    BOP I s          . ' l • ..J,
                                                                                underur.i_iza_::.on                                          o_"
                                                                                                         Ii
  compassionate release before the Hcuse subccmmittee on crirr:e, Tcrrori~m, and


                                                         15
                                                                       i:
Case 1:21-cv-04858-RBK-KMW Document 1 Filed 03/11/21 Page 16 of 47 PageID: 16
                                                                                                                      11




Home Land Security stating that while 2000 such motions have been grated b}
                                                                                                                      Ii
courts     the BOP had aoproved only 11 requests when inmates first asked to the
                             ' ·                                                                                     I
 agency to do so.      "10,929 requests out of 10,940 requests were rejected, dfes
that sound right?"

          57. such conditions at numerouc facilities across the country have
                                                                                                                 1




                                                                                                                 11
                                                                                                                     iea
BOP employees including corrections officers to file a complaint with fhe
 occupational       Safety         and     Health    Administration      (OSHA)   alleging    un~afe
conditions at numerou.:? ·foderal prisons nationwide, including Fort Dix.                      Among
 ether things, the officers' OSHA complaint points to the BOP h~ving ''dire6ted
staff through the Bureau of Prisons who have co.ne in contact withlJ or beeA in
 close proximity to, prisoners who show or have shown symptoms of COVID--19! lo
                                                                                                            II
 report     to    work and         not    be   self-quarantined    for    14 days    per     the            11
                                                                                                                     CDC
 guidelines."       It also complains of the BOP having failed to und,,irtake ,1 any
workplace or administrative controls to address transmission,                          to req!iire
                                                                                                            I
 social distancing or other measures in the CDC guidance, or to pro\ride
      . . t PPE13 •                                                Ii
 suff icien

      58. In an apparent response, tl\e · BOP released a short document ditled
                                                                 14
   "Correcting Myths and Misinformation about llOP and COVID-19.    Tn att:e~pting
   to rebut the assertion that staff who had been in cont,..r:t with prisoneis w:.lo
                                                                                                        Ii.                .
   showed symptoms of COVID-19 still had to come to work,       t.he BOP simply
                                                                          I 15
   confirmed that such employees were required to come to work, with mask~.
                                                                                                        '
          59.    The Coronavirus Aid Relief,                and Economic security (CARES)'1 Act,
     '
   signe d into
           '    l a111 oo M;;rch 2.7,                     '
                                                    authorizes t h e Department o f            ,II
                                                                                           Justice to
                                                                                                        I
   lengthen the maximum amount of time that a prisoner can be placed o~ home
                                    16
   confinement during the pandemic.    Acting under that authority, At,~orney
   General       Barr made         a     finding    that   emergency   conditions are mate:rially
   affecting the functioning of the BOP, and on April 3 he directed Respbndent
   Carvajal to review prisoner,s with COVID-19 risk factors to determinJ their                      1




                                                                                                   II
   eligibility for home confinement, stating that the BOP's efforts~~ prevent
                                                                                                I
   COVID-19 from entering BOP facilities and infecting prisoners have "not been
                                                                        I'
                                             17
   perfectly successful at all institutions." .
                                                                                               'I
          60. On April 22              the BOP issued a memo purporting to interpret Attorney
                                                                                               I
   General Barr's guidance,                 substantially limiting the number and t pes of
                                                                                              1
   people who might qualify for home confinement under the Attorney Gepet·al' s
          18
   memos.    Even though the April 3 Barr melTlo d.i ect~d th~ BOP to "imm~diately
   maximize appropriate transfers to home confinement," including prio1itizin<J
                                                                                               1

                                                                                               I

                                                           16
Case 1:21-cv-04858-RBK-KMW Document 1 Filed 03/11/21 Page 17 of 47 PageID: 17

 those at    "outbreak prisons," the BOP' s            own guidance excludes the vJst
                                                                                                               I
 majority of prisoners in its custody by adding barriers to consideration for
                                                                                                           11


 release.

     61. The BOP's April 22 interpretation gives wardens virtually unchecked
                                                                                                          II
 direction to deny      11   rel luest .for release and imposes unnecessary barriers on
                                                                                                          II
 prisoners seeking release.         For example, pursuant to the BOP' s guidance: ,( i)
 prisoners must have no disciplinary infractions of any kind for 12 months;
 (ii) prisoners must provide verification that they would have a lower r!isk
 of contracting COVID-19 outside the prison than inside of it, and, (i ii)                           1




 prisoners with any ongoing medical care must show their medical needs caJ be
                                                                                                     II
 met outside the prison, and that they have a 90 day supply of prescribed
                                                                      II

 medications.     Even in lieu of the imposed barriers the BOP has aclded
 Petitioner meets the requirements for home confinement.            Petitioner furuher
                                                                                                 I
 states his home has remained COVID free and the total number of coronavirus
                                                          ' 86 % hig
 cases at FCI Fort Dix as a percentage of the population is       ' h er than
                                                                          i
                                                                         1
                              · Berks and Montgomery counties
 the tota 1 n umber o f cases in                          ·    h
                                                              were  t·t·ioner
                                                                   Pei                           1




                                                                                             II
 resides.
                                                                                            11
     62. The appalling conditions of BOP facilities across the country, and
                                                                                            I1
 the BOP's failures to address the constitutional rights of prisoners in its
                                                                                            Ii
 care, have forced federal courts to address BOP failures in a large number II
                                                       19
 of individuals cases seeking compassionate release,      bail pending ap.ieal,
                       20                         21                           22
 trial, or sentencing,    delayed self surrencer,    writs of habeas corpus,
                                    .       23                24
 class wide relief for groups of prisoners;    and furloughs.             I
                                                                                       II
     63.    As noted,        the Northern District of Ohio ordered FCI ElktonIi to
 release potentially hundreds of medically vulnerable prisoners who face a
 greater threat. from COVID-19           It did this because Elkton had "altogether
 failed" to follow CDC guidance for correctional settings,               and tha~1 the
                                                     .
 measures were "necessary to stop the spread of the virus an d save 1 ives."
                                                                      .   I 25
                                                                                  I,

     63a. In the face of its failure the BOP has offered rosy assessments of
 it.s o,rn performance and stonewalling in response to requests for public
 disclosures and cong,:-essional oversight.              In June for example,   thJ BOP
 defended its response to the pandemic as "robust.               In April 2020, ,: ~fter
                                                                                  1




 six men had died at Oakdale FCI and the federal corrections officers !;union
 was suing, Director Carvajal said "were dealing just as well as anybody else
 and I'd be proud to say were doing pretty good."




                                                  17
Case 1:21-cv-04858-RBK-KMW Document 1 Filed 03/11/21 Page 18 of 47 PageID: 18
                                                                                                                               ',,
     6'3h.    EV'!!'!   when federal offidalE had admitted the severity of ~he
 pandemic, the BOP has concealed from public view critical information about
 its management of           the pandemic and its efforts to protect the priJon
                                                                                                                              1!
 population or: failure to do so.           For example, Senator Marco Rubio wrote i~ '='
 letter to the Atto?:ney General that '='· BOP fa-::ilitr in Florida had foi!'!dl1t0
 follow CDC guidance regarding mask wearing and "may have ordered staff ;1 to
                                                                                                                          ,,
 return to work despite testing positive for COVID-19."                    He underscored that
                                                                                                                         'I
  "BOP's     delay      in meaningfully r.esponding to congressional oversight has
                                                                                                                         ,'
 eroded u:·..:s t in the BOP" and "potentially" endangered its staff, and ,the
 inmates in their care.      Elected officials who sought information from ",the
                                                                           1
 BOP in March and April reiterated those nemands in October d ting "mounting
 evidence that efforts to contain the virus wiLh BOP facilities are failirlg."
                                                                           1
     63c. In February 2021, senators Bob Menendez and Cory Booker l1and
 Congressman Andy Kim led members of the New Jersey cor.grossicnal delcqa~ion
                                                                                                                    II
 in urging the Depa:-tment of Justice Inspector General to expand his ong9ing
 investigation into the Bureau of Prisons' COVID-19 response to includellits
 handling of an out.break at FCI Fact Dix.                  "Earl <cl'." ·:_ his week FCI Forl Dix                  11


                                                                                                                II
 once again had the mos          sev:.. i;e COVID· 19 outbreak of all federal prLscncs                          I,       and
 we are alarmed that BOP has : c.,,._,.,           cJl.y failed to contain outbreaks at,; the
 facility," the lawmakers wrote in a letter to DOJ IG Michael E- Horo.Atz.
                                                                                                               II
  "Additional        oversight     is   urgently     needed    to    protect   the   safety1 of
 incarcerated individuals and staff · at FCI Fort Dix."                     (see eichibits ]i 4).
 BOP's secrecy has dire consequences, as every addiitonal day of dilay,
 inaction.      and mismanagem"r,t       leads     to more     infections and deaths,                     lj             and
 increases the spread of the virus into the larger: communities in which the
 faciHty is located


     IV. The Design of Fort Dix Makes Social Distancing Impossible.
                                                                                                     II
     64. The conditions at Fo,·t Dix pose a grave public he,1lth risk for the
                                                                                                     "
 spread of COV!D-19.          The risk is substantially greater: than the risk faced
 by the public or even at many other federal                        prisons, given Fort bix 's
                                                                                                 II
 design.
                                                                                                !1


      65.     Fort Dix      is a    low security facility           with an adjacent minimum


                                                                                ;:~v::::~r :~:
                                                                                                1,

 secu~ it y CampThe main facilty currently holds more than 2
                                                          26 ,
  the Camp has, unti.1 ,. "cently, held approximately 230
 design of. p,,r.t Di .x me11ns ::hat those cor.i.finecl 2.t For.t Dix ~.re design,lea by
                                                                                            I


                                                                                            '

                                                                                           Ii
                                                       18                                  I
Case 1:21-cv-04858-RBK-KMW Document 1 Filed 03/11/21 Page 19 of 47 PageID: 19


  the BOP as the l.ec1st . nangerot1f! pd soners face hei.ght.;,ned ,:-isk from COVj;!:D-
  J.9. 27
                                                                                                                          I:
      66. Exce,;,t for cli-sciplin11xy ;;,ml medical iso ·tion, Fort nix ha.s no
                                               28                                               ,          1I
  separ.ate one-p<>rson h ous1.ng
                                •   c-a.11_s_ · Th... P mo:u:i.                   · a·
                                                           · f.. ?c:1.·,.. 1· t y 1.s        ·"" n .!.n
                                                                                      ..'!.v:l~.,EL · ... 't'3s.
                                                                                                          ~    t
  and west Com[)Ounds, 1-'i.t.h aprr.o:d.lll:i.tel:-r fi.ve huilcUn<is on ec1ch side t.hllt 11can
  how,e mor'? them 300 people each.                  The hui.ldings are three stodes high 1,,,na
  consist mostly of 12 person ro,:ims with a 'lm~.Uer. ,imonnt. ot: 1:".'C> p.. rson ro6ms"
  The 12 person rooms are as small as 430 square feet. Within the space are                                          11




  squeezed six two person bunk beds, 12 lockers, and a card table. Prisohers
                                                                                                                     11


 .maintain free movement within the building,                            sharing common TV ropms,
  computers, telephones, and bathrooms.   Even for the few prisoners in I two
                                                                         '
  person rooms, prisoners come into contact with hundreds of people in t~eir
  building each day.

      67. The bathrooms at Fort Dix are communal. In the main facility, :each
  person shares a limited number of sinks, showers, toilets with dozen:S of
  other prisoners within just feet of them.

          68. The fundamental structure of the low and minimum security For~ Dix
  facility makes it a COVID-19 deathtrap. It is a substandard, obsolete/ and
                                                                                                                I
  inefficient facility that is more than 70 years old with buildings 42 being
  condemned. It is not possible for people to engage in social distanci~g or
                                                                                                                II
  self quarantine precautions as recommended by the CDC.                                 AS correctional
                                                                                                                I
  health expert Dr. Goldenson explains, Fort Dix's communal set up make? the
                                                                       '
  social distancing essential to preventing the spread of infet=tion
  11
       impossible. "


           v.   Fort Dix Is Failing to take Proper Precautions, Placing People ~t an                        1



                                                                               Ii
                unconstitutional Risk of contracting COVID-19.

      69. Fort Dix's actions to protect Petitioner from COVID-19 has beeri slow
  and inadequate.     Although the BOP purported to impose a natidnwide
  quarantine on April 1, Fort Dix failed to impose effective quarJntine
                                                                         I
  measures.   The prison did not distribute masks to prisoners
                                                        .
                                                                   until .'early
                                                                         I
  April, and not all prisoners received masks as that time.                                   Correctional
                                                                                                        '

  officers, who live all over the greater Philadelphia and central New ~ersey
  area, continued to move in and out of Fort Dix each day without sufficient
                                                                                                       1,
  medical screening or protective equipment.                        At Fort Dix staff members are
                                                                                                       [,




                                                             19
Case 1:21-cv-04858-RBK-KMW Document 1 Filed 03/11/21 Page 20 of 47 PageID: 20

                                                                      -~                                           11

 not tested for the virus, meaning they could be asymptomat:i.c carriers.                          "its
                                                                                                               I'
 shocking that prison staff is not being tested               both for their health ~nd
 safety and for benefit of those inside," (Kevin Ring, executive director:-liof
 Families Against Mandatory Minimums).            They move between the camp and witfiin
                                                                                                              1:

 single buil-::ings in the main facility.

        70. The conflicting. announcements about masks by Respondent Ortiz ~nd
                                                                            I
 h ·. s staff are also tel.ling. The BOP reported the first confirmed easer, at
 Fort D'cx,      a staff member,       on its website on Macch 30.          That same day,
 Respondent Ortiz s,mt a notice pro!1ibiting prisoners from: "enter[ing] ~the
 kitchen on e.,the:
                  the Ea t oc- We t ccmpounds for meals with their f 9ces
 concealed with makeshift masks due to COVID-19 concerns."   For a week
                                                                                                         11

 following this, staff told prisoners they could not wear masks not issued by
                                                                                                        Ii
 the pcison and ordered them to remove such masks.
                                                                                                        ,,
     71. Fort Dix has still not changed the set up within its main facility
                                                                                                    II
 buildings        It continues to house the overwhelming majority of prisoners in
 12 person rooms where prisoners cannot social distance.                   Fact Dix madi no
                                                                                                   II
 effort to stagger or isolate bathroom use, ensuring that people from 12
                                                                                                   II
 person room would encounter others from th~ same building.                  Worse, it ~oak
 no actions to            limit access to,    or impose shift based use of,
 television rooms, computers, and phones in each building.                 As a result
 groups of inmates congregate regularly in those rooms to this day.

     72. Fort Dix has also failed to provide il"!mates ,!ith adequate c. e'ining
                                                                    • •   • l
 supplies.       For weeks, Fort Dix maintained its practice of reguinn·" :mmates
 to buy soap through commissary to wash their hands.             Fort Dix did not reduce
 prices for soap. much less make it free.               Fort Dix took weeks to inJtall
                                                                                              11


 sc-ap dispensers in bathrooms.           At present, many of the dispensers are empty
 because any soap provided by the prison runs out immediately.                When soap for
 disper,secrs is available its kept locked in a store room and taken ou. II only
                                                                                             II
 whe~. staff is available          or when an inspection it to occ .. r.

          The scant soap that is provided by thee institution, (4 ounces) i' two
                                                                                         11
     73
                                                                                         1
 small bottles a month, barely bigger than what a person can carry II on a
 plane    i::;   wha·.    mos·c   inmate.~. must rely on to shower         wash their lhands
                                                                                         i
 throughout the day, and t;~y to di infect surfaces in their shared living
                                                                     ,,

 space it the            cannot buy soap at. the commissary       And then th•s facility
 exasperated th s probl<c>m by 1 i.miting commissaL·y fo:




                                                   20
Case 1:21-cv-04858-RBK-KMW Document 1 Filed 03/11/21 Page 21 of 47 PageID: 21

       74. Beyond the limited prJlvision of masks, inmates have been giveh no
                                                                                                                      1:

   other personal protective equipment or cleaning supplies. They have not be~n
                                                                                                                  11

   provided with gloves or detergents or other sanitizing agents, and some ,rely
                                                                                                                  11

   on toilet paper and water to wipe down surfaces they touch.

       75.   Fort Dix's failure to contain movement: by pr.isoners and Jtaff
                                                                                                                 11

   throughout otherwise separate areatl of the facility ensllred that, 1'once
                                                                                                                 I
   infection arrived, it would not be confined t:o particular. arells, but would
                                                                                                             I'
   spread to other a!reas, as in fact happened.                                                              I,

                                                                        I
       76. The latest infections at FCI Fort Dix coincide with the arrival in
                                                                                                             I
   inmates from FCI Elkton, Ohio; one of the BOP facilities with the greatest
                                                                        II

   number of COVID-19 infected inmates and correction officers.     Nine in~ates
                                                                           '
   have died from the disease. In early November a lr,'psting on the BOP website
   disclosed at least 160 inmates and 10 cord!ction officers have t~sted
   Ilositive fl Ir the COVID-19 virus at FCI Fort Dix.   Tl~ I.situation is spiJi .ling
                                                                                                        Ii
   out of control.   In a notice to the inmate population dated November 16, the          . 11


   FCI Fort Dix pri!s:m authorities confirmed there are 252 active CO'!ID-19
   inmate cases.                                                                                   11




       77. In a recent case, decided just weeks agol 1 in united stat~s v.
                                                                                                   'I
   Deperola, District Judge Hilman in the Federal District of Massachusetts
                                                                                               'I
   granted compassionate release to a Fort ·Dix inmate (with a violent hi~tory)
   in principal part because of the "recent alarming COVID-19 cases ~n the
   Feder,al Prison: 209 inmates al Id 10 staff membl!lrs Eire infected."                      1
                                                                                               1




                                                                                              [1

       78. united states v. Peilegrino, 2020 u.s Dist. LEXIS 181052, :;I-8-cr-
   0496 (Sep. 30, 2020). "Finally, the court has considered the section ~,353(a)
                                                                                          ,,
   factors, see § 3582(c) (1) (A) (i); united States v. Harris No. 15-c~-0445,
                                                                                         II
   2020 U • .S. Dist. LRXtS 179257, 2020 WL 5801051, at *2 (S.D-N.Y- Sept. 29,
                                                                                         Ii
   2020) (considering the section 3553(a) factors and that under Brcoker, when
                                                                                         ,,
   asseslling a motion brought directly by an imprisoned perl!on rat~r than the
                                                                           I
   BOP, the Court is constrained neither by u.s.s.c:; 1B1-13"' P.01Jmei:,a~1ion of
   extraordinary and compelling reasons, nor by its free standing requirement
   that the defendant seeking rlel.ease not pose any danger to the community.)
                                                                                    ,,
   The severity of the [defendants] conduct remains unchanged what has changed,
                                                                         I
   however, is the environment where [he] is s<arving hiis sentence." Zuckerman,
                                                                         "
   451 F. Supp. 3d at 336 ("when the court sentenced [Defendant], the tlq,llct
                                                                         ,,
                                                                               did
   not intend for that sentence to incllude incurring a great unfors.,en /;risk of
   severle 1 i llne>sss nr de;,th brnught. on by a global pannemic."   quotin~ united
                                                                       C

   ~                                                                           I
                                                                               I,


                                              21
                                                                              j,
                                                                              '
Case 1:21-cv-04858-RBK-KMW Document 1 Filed 03/11/21 Page 22 of 47 PageID: 22


  §,tates v. Rodriguez, No- 03-cc 0271                451 F       supp. 3d 392    407 (E-D- Pa, Ape.
                                                                                                                                 11

   1,   2020))).

         79     The FCI Foct Dix "[e]pi.demic is pactic:;lai::-ly troublesome,                                                  l.,ith
                                                                                                                                Ii
   Congressional criticism raining down on the BOP even as employee un,~ons
   finger-point             New Jersey Senators Robert Menendez and Corey Booker ,J'role
   to the BOP Director Michael Carvajal                        accusing the BOP of negligJntly
                                                                                                                           11

   transfecring COVID-19 infected prisoners from FCI Elkton to FCI Fort qix."
   (Lisa      newslett:11!'!:   for    November 16,       2020.    www.lisa-legalinfo.com).                                11
                                                                                                                                      The
   Senators said, "it is clear that the BOP does not have an effective pl~ to
                                                                                                                       ,,
   ensure COVID-19 tb\ositive inmates are not transferring between fllcilitie~---

         80. The Philadelphia Inquirer reported last week that "as recently as
                                                                                                                     ,I'
   mid-October u.s. Attorney's opposing compassionate release Motions by11 Fort
   Dix prisoners argued that the BOP has taken effective steps to limit the
                                                                       I
   transmission of COVID-19." Now, the paper said; "videos purportedly faken
   by a prisoner ins,ide Building 5812 and circuQ!ating among the the family
   members show a unit in chaos ••• debris scattered and trash overflowing ..II.a by
   product of a shortage of staff and healthy inmate workers accordi~g to
                                                                                                                 I
   family       members."             Lisa   Newsletter     for    November   16,    2020     www,,lisa-
   legalinfo.com (Lisa is a legal information on-lin<e service).                                                1
                                                                                                                 1
                                                                                                                I
         81. The outcry from congressional leaders has prompted the cpc to
   investigate the negligence occurring at the Fort Dix facility that allowed
                                                                                                            11

   the largest COVID-19 outbreak in the Federal Prison System.                       The CDC started
                                                                                              Ii

   inspecting the facility on Jamuary 28, and returning on February 10, ~ore-
   inspect the facility.                Petitioner has filed an FOIA request Certifieo Mail
                                                                                                           ,,
   No. 7018 309~ 0000 0754 4684 (see exhibit-bl to the CDC fo,:- their rep<ft and
   pictures taken during their investigation of the facility.
                                                                         I
         82. Fort Dix has also refused to exercis•e authority it has to release
                                                                                                       11


   people      at    high       risk    from   infection,      which w\ould      protect    both i those
   individuals and others who remained in a less crowded facility.                                     l Prison
                                                                                                       1




   staff have told several inmates that they will not release anyone unless                           11


                                                                    .                                 I
   forced to, presumably by a Court.                Petitioner has been told his r~~ufst for
   home confinement is denied on bases not stated in the Attorney General
                                                                                                  11
   memos.        As previously stated in Petitioners' Habeas Petition 28 u.s.c. §
                                                                                                 I
   2241.                                                                                         j,

                                                                                                I
         VI- The COVID-19 Spread Continues Unabated at Fort Dix;
                                                                                                I
                                                                                                1'
         83     "Absolute chaos and te~-ritying." (Joe Atmonvage, NJ Advance Meg_l_ a



                                                          22
Case 1:21-cv-04858-RBK-KMW Document 1 Filed 03/11/21 Page 23 of 47 PageID: 23
                                                                                                                      II

                                                                                                                      Ii
   for NJ .com, The Corona virus is running rampant through NJ pdson again
                                                                                                                      II
  January 6.).         A little more than a month ago after Fort Dix prison repopted
   the most coronavirus cases of any federal facility in the counti:y,/; an
   assistant u.s.       Attorney wrote to a federal         judge that the correctional
                                                                                   II
   institution had the virus under control with only 13 inmates positive a:s of
   Decembei: 17, 2020.

          84. Fort Dix is once again the epicenter of the virus in the feqeral
   prison system less than three weeks after the first significant wavJ',, was
   tamped down.     Nearly 800 inmates out of 2,700 are positive with the virus as
                                                                                                                 II
   of Tuesday, putting the low security-prison once again at the top o~ the
   list for the number of cases in the federal prison system                according tb the
                                                                                                                )i
   BOP.                                                                                                         I:

          85. In interviews and couct documents, inmates and their .Eamilies/:saicll
   the     situation     is   getting   worse   by   the   day   as   the   outlook    b1,comes
   increasingly dire.         As of last Wednesday the nl!lll1lber of inf.e.cted inmat~'s has
   climbed to about 800.                                                                                   11



                                                                                                           Ir


          86. "it is inhumane the way they are being treated," said Jane Po~roff,
                                                                                                       I,
   whose son has 15 months left on his sentence for drug charges.                                          '
                                                                                                       I,

          87. While assistant u.s. Attorney Angelica M. sinopole wrote a fideral
                                                                                                      I,
   judge in December that the Bureau of Prisons (BOP) has taken "properl,steps
   to prevent further spread of infection and many of the infected indiv~duals
   already have recovered," inmates describe a different scene.                                   I:


          88. Siddeeq Williams,         who is serving a 10-year sentence,            is!; still
   suffering from symptoms aftei: contracting th-2 virus in October                   Hid pleas
                                                                                                 11              -


   for medical help were being ignored, Williams wrote to a federal !,judge,
   adding that the number of cases would be "staggering" if the prison wei:-e
   actively testing inmates, according to the court documents.                   Youi:- !1honcr
   this is a cry for help."         Williams wrote to the • udge on Jan 2, "I am:: in the
   middl le of the largest COVID-19 outbreak in the fedei:-al (?risen system and I'm
                                                                                            /
   sick.     I don't want to die here.          Please send me home whei:-e I can get the
   medical help I need. "                                                                   'I
                                                                                            11



          89. Tess Borden!' an attorney for the American civil Libertieb Union
   (ACLU) who has been monitoring the l?rison's response to the pandeml                                                    said
                                                                                        1
   the "BOP has failed to keep these people in custody safe and h '.althy "
   Inc Juding properly testing, quarantining and releasing i ··mates.                   I
                                                                                       :1




                                                     23
Case 1:21-cv-04858-RBK-KMW Document 1 Filed 03/11/21 Page 24 of 47 PageID: 24

                                                                                                                                    Ii
       90. Federal lawmakers from New Jersey demanded the prison come up with
                                                                          ,,  a
   plan in November to prevellt a futm:-e outbreak aid halt the tcansfer of
   inmates ttl the prils)n.         "The BOP had months to devUle a plan to contrc{r the
   outbreak and stop the spread and they failed.                      It' s shameful. " U.S. Sen.                              Ir



   Robert Menendez said in a statement to NJ Advance Media.                     "With cases on the
   rise again.at Fer' Fort Dix, I urge the BOP to take this seriously and do
                                                                                                                              1,

   everything possible to protect the health and safety of the stafi:; and
   incarcerated individuals."
                                                                                                                          I
                                                                                                                          II
       91. One woman, who asked not to be identified out of fear of retal~ation
   for her son, said her son was transferred from Ray Brook federal pri,bn in
   New York to Fort Dix in mid-December.              She said he was placed in quar~ntine
                                                                                                                         I'
   with around 60 other inmates who had al~o been transferred in from qround
   the country.       He received two negative tests upon leaving Ray Brook.                                    He has
                                                                                                                     I
   since tested positive for COVID-19 while being held at Fort Dix.                                                  He is
                                                                                                                     I,
   quarantining in "horrible conditions" with no hot water.
                                                                                                                     I
       92.     Borden,    of     the ACLU said,       "We're hearing           reports       of extreme
                                                                                                 ,,

   sickness,        inadequate    medical   care,     wide    spread     fear    and     a    sense                                      of
   helpness."

       93.     On    Monday,     U. S   District    Judge     Renee    Marie    Bumb     orderecl                                        the
   government to "provide a status update regarding the efforts being taken by
                                                                                                                II
   the Bureau of Prisons to address the apparent COVID-19 outbreak at Fq? Fort
   Dix."   (Joe Atmonvage, NJ Advance Media for NJ.com                     The Corona virus is
   running rampant through NJ prison again. January 6.).

       94. FCI Fort Dix sees 2nd COVID outbreak as active cases top 450. The
                                                                       '
   spread of the virus inside the prison in late October and November! 1 and
                                                                                                           II
   again at the end of the December where active cases inside the prison
                                                                                                          11


   reached     over 800     earlier      this   month,      has   been   criticized          heavily by
   lawmakers, activists, and inmates' family members, after repeated letbers to
                                                                                                      Ii
   BOP and FCI Fort Dix Warden Oritz demanding answers for how the virus spread
                                                                                                      11


   inside the prison and what the BOP did to contain it. on January 15, 2021
   members of New Jersey's Congressional delegation led by                       u.s.    Senatbrs Bob
                                                                                                     1,

   Mendez,   Cory Booker and congressman Andy Kim called for Depart1ent of
   Justice Inspector General to expand his ongoing investigation into the BOP's
   COVID-19 response to include its handling of an outbreak at FCI Fort /iDix
                                                                                                 I
                                                                                                'I
                                                                                                I


                                                         24
Case 1:21-cv-04858-RBK-KMW Document 1 Filed 03/11/21 Page 25 of 47 PageID: 25
                                                                                                                                    I'

       95. Earlier this month, Menendez and Booker called for Warden orti~ to
                                                                         1,

   grant home confinement to as many eligible inmate as possible, and:: Kim
   called for the prison to be put on ll!ockdown, calling the outbreak "a di.ear
                                                                                                                               'I
   and present danger. "
                                                                                                                              II
                                                                                                                              11

       I. Section 2241 is an Appropriate Vehicle to Address Unconstitut~onal
           conditions of confinement Affecting the Fact or Duration of cust6dy.
                                                                            ,,

       96. Section 224l(c)(3) authorizes courts to grant habeas corpus r&lief
                                                                                                                         1,

   when a person is "in custody in violation of the ••• lawJ, 1 or treaties of the
   united states." The Third circuit has long allowed § 2241 to challenges
                                                                      .                                              I
   regai:-ding   "conditions'   of   []   confinement."   ~'?_odall       v.   F~- _Bure'!u of
   Prisons, 432 F.3d 235, 241 (3d cir. 2005) (granting habeas petition all1eging
                                                                                                                    'I
   that the BOP must considei:- in good faith whether the petitionei:- 1=ould
   complete the last six months of his sentence in a community corrections
                                                                                                                11

   Center rather a      Federal Correctional Institution).                Courts have allowed
                                                                                        ,,

   challenges solely on the basis of detention conditions that pose a thi:-eat to
                                                                                                               ,,
   petitioner's medical well-being.         See e.g. Roba v. united States,
                                                                        .
                                                                            604I F.2d
   215, 218-19 (2d cir. 1979) (approving the use of Section 2241 to challenge a
   Prisoner's
      .
               transfer where that transfer created a dsk of fatal '.I1heart
   failure) • Given the plain language of § 2241, courts are authorized toll grant
   relief to convicted prisoners.                                                                         ',,
                                                                                                          Ii
                                                                                                      r,
       97. In this case the unconstitutional threat to Petitioners' health and
                                                                                                      II
   life posed by being held in Respondent's custody is ongoing, not ,simply
   imminent.     Every hour that Petitionei:- is held in Fort Dix, he iJ1 at a
                                                                                                     II
   significantly elevated risk of contracting coronavirus, and because pf his
   medical conditions,     his risk· of dying from coronavirus is significant.
                                                                                                 Ii
   Warden Ortiz has clearly admitted in his letter to Petitioner's broth~r that
   Petitioner is in s.arious danger of a fatal outcome.                     Yet, Warderi Ortiz   1




                                                                                                II
   continues to put Petitioners' health and life in imminent danger vi9lating
   Petiti.onei:-'s Eight Amendment i:-ights.
                                                                                           I,
                                      f;RREPARABLE HARM                                    [i

                                                                                           i1
       97a. The Petitioner's claim is rooted in imminent, irrepad:lbl~ harm.
                                                                          '
   Petitioner faces the inexorable progression of a global pmdemic .;t!i:ile which
   in no!./'1mutating, into new highly contcgious variant strainsl11 creeping across
   our nation, a pandemic to which he is particulli!rly vu!llnei:--3.bl.e due Ito age,
                                                                                      I,


                                                                                      1:

                                                25
Case 1:21-cv-04858-RBK-KMW Document 1 Filed 03/11/21 Page 26 of 47 PageID: 26
                                                                                                                          i1
                              ;                                                                                           '
  and underlying medical conditions.        At this poi.Int it is not a matter ofl if
                                                                                                                          Ii
  co1 IID-19 is already present in the prison, but the irreparable harm 1, it
  causes to older individuals or those with medical conditions.                                                          I


      97b. Public health officiaills hea~th now acknowledge that there is little
                                                                                                                     II
  that can be done to stop the spread of COVID-19 absent effective quarantines
                                                                          ,,

  and social distancing procedures.                                                                                 1
                                                                                                                    1,


      97c. Petitioner is unable to keep socially distant while detained byl' the
                                                                                                               I
  BOP an d cannot keep the Fort Dix facility sifficiently clean to combat 1, the
  spread of the virus based upon the nature of the virus.                                                      /,
                                                                                                               i1

      97d. Based upon the nature of the virus the allegations of cutfrent
  conditions   in the facility,      (see exhibits-4), and Petitioners' spedific
                                                                           ,,

  medical concerns, detailed above Petitioner          faces        a        very   real   risk                                of
                                                                                                           I

  ser.~ous, lasting injury or death.    There can be no injury more irreparable.
                                                                            ,,

  Thakk~~ v. Dall, 451 F- supp. 3d 358, 2020 u.s. Dist. LEXIS 59459, 20~0 WL
  ~'2:71563, at *4 (M.D.Pa, Mar. 31, 2020)("Petitioners' face a very real 11risk
                                                                                                           I
  of of serious, lasting illness, or death.         There can be no injury 1 more
   irreparable.")     Malam v. Adducci, 2020 U.S. Dist. LEXIIS 599709, 2020 WL
                                                           .
                      (E.D.Mich. Apr, 5, 2020) ( "The ongoing              ~ .
                                                               COVID-19 panuemic
  1672662 I   at *7                                                        ,,

   create a high risk that absent an injunction by this Court Petitioned will
                                                                  "
   suffer irreparable harm in the loss of health or life as a resu}t of
   contracting the COVID-19 virus.").        See Siegel v. LePore, 234 F.3dfl1163,
   1176 (11th cir. 2020) (quoting Northeastern Fla. chapter Of The As~h.
                                                                     ,,  of
   Gen. contractors v. city of Jackonsville, 896 F.2d 1283, 1285 (11th cir.
   1990) ) •                                                          . 1
             Here Plaintiffs have clearly shown that they wi· 11 contin,ue to
                                                                                                       "
   spread throughout Metro West and infect additional inmates and staff11 which
   could lead to serious medical complications, including death, for the~e who
                                                                                                      'I
   are exposed to the virus •. See    Wilson,        (DE      22        at     17)(Finding '                             that
   I?eti ti one rs ' had shown that would suffer irreparable harm because ::•it is
   more than mere speculation that the virus will continue to spread and 1,pose a
   danger to inmates if [defendant] does not increase its efforts to stop the
                                                                                                 II
   spread."); See also Basank, 449 F- Supp. 3d 205, 2020 u.s. Dist,, LEXIS
   53191, 2020 WL 1481503, at *7 ("tt\e risk Petitioners' will face a severe,
                                     '                                1
   and quite possibly fatal, infection if they are returned to imm~gration
   detention   constitutes    irreparable    harm      (457    F-        Supp.
                                                                     1313') harm    3b
                                                                         1
   warranting a preliminary junction."11. Bar Becho, 2020 u.s. Dist. LEXfS 66163
   2020 WL 1876328, at *6 (s.o.N-Y- Apr, 15, 2020) (" [B]eing in immigration
                                                                                            i,
                                                                                            1


                                                26
Case 1:21-cv-04858-RBK-KMW Document 1 Filed 03/11/21 Page 27 of 47 PageID: 27
                                                                                                                            Ii
   detention pales Petitioners'       at a    significant high risk of contracting
                                                                              ,,

   CbVID-19.    Indeed, numerous Courts, including this one, have recognized that
   individuals in carceral settings are at a significantly higher risi,, of
   spreading disease. " ) • Valenzuela Arrias, 2020 U. s. Dist. LEXIS 64551, ,2020                                      1



   Wt 1847986, at *5 ("petitioners' continued confinement ..• (2020 Dist. DEXIS
   52) would almost certainly cause severe-or-fatal damage to their heeilth.
                                                                                                                    I
   Such and injury constitutes irreparable harm and justifies the is,;11a11c::P. ,nf a                              1


   TRO-); Thanker v. Doll, 451 F- Supp. 3d 358, 2020 [J.fl. T)ist- LP.XIS 59459
                                                                                                                   :
   ('M.D-Pa. Mar. 31, 2020).    There is no requirement Petitioner show that •'they
                                                                                                                   Ii
   actually suffered from serious injury"          to succeed on this claim, : see,
                                                                                                                   1
   Helling, 509 u.s. at 33 instead Petitioner can show that the conditions
                                                                         '
   "pose an unreasonable risk of serious damage to their future health, " they                                11


                                                                                                              I,
   may succeed on their claim, Helling, 509 u.s. at 35, (alteration omitted).
                                                                                                              II
                                                                                                          11


      II. Respondent's     Failure to Take steps to Mitigate Transmissioil of
                                                                                                         1:

           COVID-19 Constitutes Deliberate Indifference to the Serious Medical
                                                                         'I

           Needs of Petitioner.                                                                          11



                                                                                                     11


      98. Respondents are violating Petitioners' Eight Amendment rights by
                                                                                                     "
  continuing to incarcerate him in conditions where it is impossibl:e to
  prevent transmission of an infectious disease and to protect himself ag~inst
                                                                                                     I
  serious illness that may prove deadly because of Petitioners' vulne 7able
  conditions.

      99. Petitioner has been convicted and assigned by the BOP llo servei;" time
  at Fort Dix.     Therefore, the treatment of Petitioner incarcerated all] Fort
  Dix, is governed by the Eight Amendment.           As such, he is entitled to be
                                                                                                I,
  protected from conditions of confinement that create a serious risk to
                                                                                                '!
  health or safety, including through release from custody when necessary,
  Brown v. Plata, 563 u.s. 493, 531-32 (2011) (upholding lower court'si'order
                                                                                               ,I
  releasing people from state prison even though release was based on pr?spect
  of future harm caused by prison overcrowding); see also Farmer v. Brennan,
  511 u.s. 825, 834 (1994) (correctional official violates Eight Amendm~nt by
                                                                                           11

  consciously failing to prevent "a substantial risk for serious harm" )Ii"                                                      The
  threat   of   exposure   to   a   deadly   infectious   disease   such   as   cq~ID-19
  constitutes a     serious risk to health,       particularly for the Pedtioner
                                                                                •         11

  because of his unique vulnerability to COVID-19 as clearly admitted by
  warden Ortiz.     Helling 'v. Mckinney, 509 u.s. 25, 34 (1993) notid~ with
  approval Eight Amendment claims based on exposure to sedous coniagious

                                                                                    'I~
                                                                                    'i1
                                             27
Case 1:21-cv-04858-RBK-KMW Document 1 Filed 03/11/21 Page 28 of 47 PageID: 28

  diseases).

        100. Under Fort Dix's current conditions, Respondents have not
  cannot protect Petitioner from this risk of serious harm.        In these
  circumstances, enlargement of custody and, ].. f necessary, re 1 ease, is                                      i1   •


                                                                                                                 Ii
  required     to    protect    Petitioner with high   risk health   conditions from
                                                                                ,,

  unconstitutional custody.                                                                                  11



                                                                                                             j,
        lOL Government officials act with deliberate indifference when they
  "ignore a condition of confinement that is sure or very likely to c~use
                                                                                                            I'
  serious illness and needless suffering the next week or month or year," :rven
  when lithe compla.ining inmate shows no serious current symptoms."        Hell!ing,
  509 u.s. at 33. This court need not "await a tragic event" to find llthat
  Respondents are maintaining unconstitutional conditions of confinemend1• Id
  This is not only because a tragedy is ongoing, but because even petitilners
                                                                                                       II
  and class members who have not yet tested positive have a constitutional
                                                                                                       II
  right to be free from conditions of confinement "pose an unreasonable!, risk
  of serious damage to [Petitioners] future health." Id. at 35.            Ii
      102. The reach of the Eight Amendment includes "exposure of inmates[! to a
  serious, communicable disease." Helllling, 509 u.s. at 33: see also Karoliis v.
  N.J. oep't of corr, 935 F. Supp. 523, 527 (D.N.J 1996) ("[P]rison off~cials
  have an affirmative duty to protect inmates from infectious dised'se.")
                                                                                                   1


  (citations omitted).            The Third circuit Court of Appeals has a1 lowed
                                                                                               II
  prisoners to maintain a cause of action for mental anguish suffered as a                     1
                                                                                                ,


                                                                     '
  result of exposure to tuberculosis, even when the risk had subsided.
  Plummer v. United states, 580 F.2d 72, 76 (3d cir. 1978).                                   11


                                                                                              i,
        103. ,In this case, as established by the facts above. Petitioner faces
                                                                          'I
                                                                                a
  significant risk of exposure to COVID-19, with the attendant risk of death
  that follows given his vulnerable conditon as celarly recognized and admitted
                                                                                          ,'
  by Warden Ortiz.             Respondents are well aware of this risk, havirig been
  alerted to it by the CDC, the Attorney General, BOP guidance, widesprJad news
  reporting, and the ongoing outbreak at various BOP facilities includihg Fort
                                                                                         II
  Dix      itself.     Indeed,    the Second circuit Court of Appeals,     unprompted,
                                                                                         "
  acknowledged over a month ago the "grave and enduring" risk posed b~ COVID-
  19 in the correctional context.          Fed. Defs. of New York, Inc. v. Fed; Bureau
  of Prisons, No. 19-1778, F.3fd ,2020 WL 1320886, at *12 (2d cir. Mar 26,         1




   2020)    see also Jovel v, Decker, No.20 civ, 308,         2020 WL 1467397    1


                                                                                     :                           at *l
                                                                                I
   (S.D-N-Y- Mar. 26, 2020) (finding "extraordinary circumstances          of COVID-19
                                                                                I


                                                                                11


                                                                              I,



                                                28
Case 1:21-cv-04858-RBK-KMW Document 1 Filed 03/11/21 Page 29 of 47 PageID: 29

   pandemic justified release of immigration deLainee from federal detentioh).
                                                                                                                                  11


       104       :•inally     as established above, Respondents have not taken pteps
   sufficient to protect Petitioner fr.om the grave risks that are present ~very
   moment he is incarcerated at Fort Dix.                        Respondent Ortiz has recklessly
   failed to follow or implement CDC guidance or directives from At~6rney
                                                                                                                             1,

  General Barr or the BOP.              Respondents are not capable of managing the risk to
                                                                       -                                                     IJ

   Petitioner in the facility's current environment. Respondents are holding
                                                                      1,

   Petitioner in violation of his Eight Amendment rights by detaining him ~n the
   face     of   significant       threats     to       his   health       and   safety   without                       taking
   sufficient steps to prevent or address that harm.                                                                    11



                                                                                                                        11


          III. The    Number       of   People currently          in       the   Facility
                                                                        Ensuresl1 that
                 Respondents cannot Implement Recommended Measure Required to Protect
                 Petitioners' Health, and Violates the Eight Amendment.

          105. Prison facilities "are almost perfectly designed and run in a '(lay to                               1




   promote the spread of the vfrus -~hrougho·..1t thes,, institutions, " Dr. i, Homer
   Venters, president of t: e nonprofit Community Oriented Correctional !Health
   services        old ./\BC News.        "The dang<of here is that W1e're not only really                         11


                                                                                                                   I'
   going to see the explosion of cases among people who are detained a~d the
   people who work there, this is going to drive the entire epidemic cuJve for
                                                                                                              II
   this nation up, just when we're trying to flatten it." (ABC News, Febrµary 7,
   2021).
                                                                                                              11

           106. Respondents are violating Petitioners' Eight Amendment rights by
                                                                            "
   continuing t:o incarcer,·.te him in conditions where it is impossible to l?revent
   transmission of an infectious disease and to protect himself against serious
   illness that may prov             deadly because of Petitioner's vulnerable condi!tions.
                                                    -                                                    :1
          107. T~· ll::ight Amendment in on!l!y three words, imposes the constitutional
                                                                                                         lj
   limitation upon punishme.'its: they canno·.t be                 cruel and unusual."          Ttie Court
   has interpreted these words "in a flexible and dynamic manner," Gregg v.
   Georgia,      428 u.s.      153      171   (1976)      (joint Opinion), and has extended the
   Admendment' 9 reach beyond the b,aroarous physical punishments at issuJ in the
                                                                                                    1,

   court's earliest cases. See Wilkerson v. Utah, 99 u.s. 130 (1879)ii In r
   Kemm'ier      136 u s     436 (1890).      Today the Eight Am,,ndment prohibits punishmenL
                                                                                     ,,

   which, although not physically barbarous, "involve the unnecessary any wanton
   infliction        of    pain,     Gregg v.       Georgia,     supra.· at 173           or are ' grossly




                                                         29
Case 1:21-cv-04858-RBK-KMW Document 1 Filed 03/11/21 Page 30 of 47 PageID: 30
                                                                         1
   disproportionate to the severity of the crime, foker_ v. GeOrgia, 4331,u.s.
   584, 592, (1977) (plurality opinion); weema v. united states, ?17 u.s[ 349
   (1910).     Among "unneccesary and wanton" inflictions c,f pain. ;;re '.tiicsel that                                                1




                                                                                                                                   Ii
   are "totally without penological justification."                   Gregg v. Georgia, st.:pcp, at
   183, Estelle v. Gamble, 429 u.s. 97, 103 (1979).
                                                                                                                                  I,
       108     As alleged above, th,, BOP has thus failed tm. itlli!:»lement .,f'!:'<=ftive
   social distancing across its facilities, including particularly at Fo::·tl Dix
                                                                            1
   with diaastrous effects.     Pan of !;he failut'e r-.sflects the natur:-= of
                                                                                  .                                           I
   correctional confinement; however. a large part hei:-e owes to the particular
                                                                          II

   environment of Foi:-t Dix's design              capacity        ar.nil! rdelibera:te choices                             'Ii            aoove
                                                                                                                            I,
                                                                                                                            Ii
       109    Wh:il.e a facility like Fcirt·Dix might rtot l::lti overcttoi,,rded under hormal
   circumstance, emergency situations like this one have rendered an othbrwise
                                                                                                                         1,

   constitutionally acceptable populated facility overcrowded relative to
                                                                       I
                                                                          its
   maximum safe capacity.            The current Fort Dix population of aboutli 3,000
   prisoners     might    not   present     a    constitutional        problem        in    the     oJdinacy
                                                                                                                        I
   circumstances, but that population in the context of the ongoing Pc!ndemic
   ensures that effective social distancing                   is     impossible,       and it Jtymies
                                                                                               •                    1,
   Respondents ' ability to follow and implement the CDC Interim Guidance and
                                                                                                                   i
   other vital transmission prevention measures.                                                                   i
                                                                                                                   1,
       110. courts have long found that facilities' populations may exacerbate
                                                                                                               II
   existing harms entirely unrelated to the fact of crowding itself, in~luding
   cases     where   populations     may    inhibit      a   facility's       ability        to     mitigate
   incarcerated      individuals'     risk of       contracting        dangerous diseases!                                                  The
                                                                                                              Ii
   Supreme coui:-t itself has recognized that correctional defendants can 1~iolate
   the Eight Amendment when they crowd prisoners into shared spaces with others
   who have "infectious maladies."              Helling v. McKinney          509 u.s. 25, 33ll(l993);
                                                                                                          II
   see also Hutto v. Finne~          437 u.s. 678, 682-85 (1978) (re~ognizing ~he need
   for a remedy wher~ prisoners werP. cr-owded into cells ann some had infectious
   diseases) •                                                                                           II
                                                                                                         I,
                                                                                                         II

       111. subsequent decisions have recognized that such crowding cah happen
   across facilities. See Lareau v. Manson, 651 F.2d 96 (2d Cir. 1981) i(medical
                                                                                                         1

                                                                       1
   service,, strained by overcrowding could amount to a const~~utional
   violation).
                                                                                                I:
       112.      Such    decisions   make       pacticular   sense      in    light        of su~stantial
   corroborating evidence that transmission becomes more likely in ~ight of,
                                                                                                    Ii
                                                                                                   ij
                                                                                                   ,j

                                                    30
                                                                                                   I
                                                                                                   I
Case 1:21-cv-04858-RBK-KMW Document 1 Filed 03/11/21 Page 31 of 47 PageID: 31
                                                                                                                                           Ii
   among other factors, relative crowding of people together, Sea, e.g. Jpseph
   A. Bick,     Infection Control in Jails and Prisons                            45 clinical Infectious
   Diseases    1047,    1047      (Oct.        2007)     ("The         probability    of    transmissidh                                         of
                                                                                                                                          I
   potentially pathogenic organisms is increased                            [in jails and prisons]
                                                                                                ,, by
   crowding,    delays in medical evaluation and treatment! I rationed access to
                                                                                                                                      ,,
   soap,     water,    and     clean         laundry,     [and]        insufficient        infection              control
   expertise."), available at https://bit.ly/2QZA494.
                                                                                                                                     1,
       113. In this case, Petitioner faces an elevated risk of serious illness
                                                                                                                                 11

   both because of particular failures on the part of Respondents as apeged
   above, and because of the number of people in the facility.                                   The current
   population of Fort Dix, both of incarcerated individuals and the sta!f who
                                                                                                                                II
   come through on a daily basis and work in the same confined space, epsures
   that any effective measures that would mitigate Petitioners' exposure ~o and
   risk of serious illness from COVID-19 are impossible to implement.


                                              RISK OF REINFECTION

       114. Even for those that have recovered after being infected the risk of
                                                                                                                            '
   reinfection is not speculative.                     There are a number of reported cclses of
                                                                                                                       Ii
   individuals who have          II
                                      recovered   11
                                                       from COVID-19, tested negative and later
                                                                                                                       1,

   tested positive again.              ~      ~ , Sarah McCammon, 13 USS Roosevelt ~ailors
                                                                         '
   test positive for COVID-19P again, NPR (may 16, 2020) (Reporting 13 Sailors
   who had apparent1y recovered from COVID-19, and receiv  . ed nega
                                                                   ' t'i";e test                                      i1



   results     has     tested          positive         for        a    second    time),       availatj,le                                       at
   https://tinyurl.com/y7g7ee8u); Brittany Mejia, a returned to hospit 111 COVID-
   19 unit underscores uncertainty to come, L-A- Times (May 13, 2020)(reporting
                                                                         '

                                                                         1
   that patient was hospitalized with COVID-19, discharged in early 1 April,
                                                                       3
   readmitted about two weeks later, and tested positive a second time) q_
                                                                                                                 I,
       115. There is no no question a Fort Dix inmate was likely reinfected.                                                                     He
   first tested positive for COVID-19 in the Spring of 2020 when he wa~ housed
   at FCI Elkton, a BOP facility with an early COVID-19 outbreak.                                 WheJ he was
                                                                                                             Ii
   transferred from FCO Elkton to FCI Fort Dix he tested positive again on
                                                                                                             "
   December     10,    2020.           fle    ex~erienced          much    more    sevece      symptoms                                         with
   reinfection.        see Noah Goldberg, Prisoners at risk of catching co}ID-19 a
                                                                                                            11

   second time behind bars asking to be released, N-Y Daily News (Jan 19/ 2021),
   available      at     (https://www.nydailynews.com/new york/by-covid-secortd-cases-
   among-prisoners-20210lll-tedyjcpwzmna jzh3xa4hbgj iiqi-story .html) •                                I:

                                                                                                       11




                                                                                                       I:
                                                              31                                       '
Case 1:21-cv-04858-RBK-KMW Document 1 Filed 03/11/21 Page 32 of 47 PageID: 32
                                                                                                      I,
      116. Reinfection is a factor courts have considered in granting
                                                                        II
   compassionate release. United States v. Keys, 2020 u.s. Dist. LEXIS 212867
                                                                                                      IJ
   at 8-9 (E.D.CA. Nov.   13,   202l)(Granting compassionate release to inmate 1 "who
   was infected with covrn-19 but did not develop severe symptoms in i! part
   because •. [of] the risk reinfection could have on an inmate's health")I, ~
                                                      .                                           '
   united states v. Yellin 2020 u.s. Dist. LEXIS (S.D.cA. June 20, 2020}(same);
                                                                                                  I
  united states v. Sandoval-Flores, 2020 u.s. Dist. LEXIS 210723 at 15-16 (D.UT
                             ---                                           1
  Nov. 9 , 2020) ( Discussion regarding CDC update regarding the ridk of
                                                                          II
  reinfection from the COVID-19 virus); united States v. Craig, 2020 u.s. Dist.                  11


   LEXIS 185635 at 5 (D.MD. Oct. 6, 2020) (Recovery from the COVID-19 viiius is
                                                                                             '
   not firm evidence [Petitioner] is no longer at a heightened risk of eevere
   illness from COVID-19, according to the CDC"). (citation omitted); bnited
   states v. Remarque, 2020 u.s. Dist. f.EXTS 73000 at 9 n.l (o. MO Apt. 27
                                                                                            11

   2020) ( "the Cour·c recognizes that individuals who have tested positive are
                                                                             II
                                                                                not
   necessarily immune from reinfection, citing Stacey Mckenna, What immunity to
   Covid really means, Scientific America (Apr. 10, 2020)    Significantly, two
   inmates .deaths at FCI Joseph and FCI Memphis were inmates the BO,' prevl!i.ously
                                                                                       I,
   reported as "recovered       (Legal Information Services Association report' dated
                                                                                       Ir
   1/12/21.). The district court in Craig, supra, noced a pre-existing obesity
                                    -                                     I
   condition satisfies the "extraordinary and compelling" rea.son require"lent of
   the Statutes. To quote the district court in united States v. Haynes 20l0
  U.S. Dist. LEXIS 71021 at 38 (E.D.N,Y. Apr. 22, 2020). "there decisions
  reflect. t~ borrow a term, the right side of history on the crucial qJestion
                                                                                  11
  they consider ••• "    The risk of reinfection at FCI Fort Dix must be
                                                                       Ii
  considered as part of the Eight Amendment release calculus and the unsafe
                                                                                  11


   conditions at this Facility described in section IV infra leave nq doubt
   Petitioner faces death and/or serious illness as a consequence of thts risk
   if he was to get infected and reinfected. As district judge Jones elcliuently
   stated in Thakke v. Doll, 2020 Dist. LEXIS 5949 at 19-21 (M.D.PA. Mar 31,
   2020). In times such as this, we must acknowledae the status of a m~re few
   weeks ago no longer applies, our world has been ;ltered with lightinJ speed,
                                                                        II
   and the results are far more unprecedented and ghastly. We now face~ global
   pandemic in which the actions of each individual can have a drastic i111pact on
   an entire community. The choices we now make must reflect this new reality.
   united states v. Laurel, 2020 us.s Dist. LEXIS 135968, ( "There is bo firm 1




                                                                              I
   evidence that   the antibodies that develop to SARS-COV-2 infection are
   positive.   If these antibodies are protective, ~ts not known what ~ntibody
   levels are needed to protect against reinfectiori}\~                      I,
                                                              United states v. Craig

                                              32
Case 1:21-cv-04858-RBK-KMW Document 1 Filed 03/11/21 Page 33 of 47 PageID: 33

   Allen, 2020 U.s. Dist. LEXIS 185635 Crim. No. JKB-09-0512 ( "[I)t remains
                                                                       II

   uncertain to what degree and for how long individuals with antibpdies
   (neturalizing or total) are protected against reinfection with SARS-jCOV-2
                                                                              I
   [ . l l . Judge Frimm, Judge Hollander, and Judge Chuang of this districtj: have
   all found that medical conditions that increase the risk an il)lllates
   susceptibility to severe illness may constitute "extraordinary and compelling
   reasons!!" even if the inmate has already contracted and apparently recovered
                  33
   from COVID-19.    see e.g. united states v. Williams, Crim. No. PWG-19-134,
   2020 Dist. LEXIS 1010054, WL 3073320 (D.MD. June 10, 2020); United States v.
   ~ ' Crim, No. ELH-14-480, 2020 U-S Dist. LEXIS 105986, 2020 WL 3268093
                                                                        '
   (D-MD- June 17, 2020); united States v. Fletcher, Crim. No. TDC-05-01?9-0l,
   2020 u.s. Dist. LEXIS 124089, 2020 WL 3972142 (D-MD- July 13, 2020).

           COVID-19 DEATHS EXCEED NUMBER OF DEATHS IN JAILS, PRISONS
                       BY EXECUTION FROM 1990 TO PRESENT

                                                                                    1



       117. As COVID-19 continues to wreak havoc in Federal prisons and ~ails
                                                                                    'I
across the country the number of virus related prisoner deaths reached 1,453 on
                                                                                    I
November 17, 2020. This number exceeds the 1,406 prisoner executions in1death
                                                                        I
penalty case from 1990 to the present.

       118. However, there is where the comparison ends.    While execution~ come
after the conclusion of formal legal proceedings,, lengthy appeals and ir\volve
capital crimes, those who died of COVID-19 while incarcerated were often non-
violent offenders, many already elderly, ill or medically compromised.

       119 All COVID-related deaths are tragedies to the individuai~ and
                                                                   I
families personally impacted.
                                                                               11


       120. Also consider the suffering, petitioner is forced to endure il.iving
                                                                        II

in close proximity often without cleaning supplies, soap and personal
                                                                 ,,

protective equipment, in an environment wherE medical care is of~en an
afterthought.    A case of the virus will result in suffering ge'l,erally
alleviated only by Tylenol

       121. The ent.fre purpose of FCl Fort. Dix is to confine, render po~less
and dehumanize those confined here, and subject them to the whirrs of: their
                                                                         'I
jailors, who control every aspect of their daily lives. The level of control
extends also to when and if he will be given medical treatment.     The Ii cruel,
                                                                        I
inhumane, degrading conditions, and overcrowding poses a grave risk to
Petitioners health and safety. Petitioner has been locked in the same bhilding
                                                                           I




                                          33
Case 1:21-cv-04858-RBK-KMW Document 1 Filed 03/11/21 Page 34 of 47 PageID: 34

si.nce March 2020 with no access to the outside, no visits from his famil)                                               no
                                                                                                                    I
recreation, where social distancing is impossible resulting in infections and
                                                                                                                    II
death rates that are much higher than in the general population.           During the
pandemic his home has remained COVID free.        Petitioner in his compromised ~tate
has been moved from a two man room       placed in a twelve man room with inmates
                                                                                                               11
transferred in from FBOP Elkton, and infected inmates, putting him at a greater
                                                                                                               11

than normal chance of contracting and further spreading the virus.
       122.                                                           '.
              Foi:- a prisoner attempting to prove a violation of the Eight
                                                                         I'
Amendment, "[an] express intent to inflict unnecessary pain is not required.
                                                                         II
Estelle v. Gamble, 429 u.s. 97, 104 (1976)." Ante at 319 Rath~r, our cases
                                                                                                          11

have established that the "unnecessary wanton" infliction of pain on prisoners
                                                                                                          'I
constitutes cruel and unusual punishment prohibited by the Eight Amenqf11ent,
even in the absence of harm. Ibid,; see also Ingraham v. wright, 430 u.sJ 651,
670 ( 1977); Gregg v. Georgia, 4218 U.s. 153, 173 ( 1976) ( joint opinit>n of
Stewart, Powell, and Stevens, JJ.). What the Constitution' general term was
                        J
                                                                                                     11



                                                                                                     II
undesstood to require had simply changed in light of what the Court called
                                                                                                 "
society's "evolving standards of decency." Trap v. Dulles, 356           u.s.   89,, 101
(1958) (per warren, CJ.).
                                                                                                1,

       123. Many medical researchers note that even those who have "recovered"
                                                                                                1,

will likely suffer the· after effects of the virus for the rest of their iives,
                                                                                               "
including shortness of breath and heart damage, and it is highly unlikely that
prison medical staff will have sufficient staff and resources to treat health
compromised individuals.
                                                                                           11


       124. Although the American justice system has grown quite efficirnt at
arresting, prosecuting and incarcerating 20% of the worlds population, it had
been less effective in protecting the helpless and vulnerable individu~ls it.
chooses to confine from the ravages of a virus that spreads rapidly from person           11




          . Jal.
to person in  . ·1s an d prisons,
                           .              .
                                  sentencing many o f t h ose to d eat
                                                                    . h as sure
                                                                              Ii l y as
                                                                             Ii
those executed for capital crimes.



                                  FIRST CAUSE OF ACTION
                                     (Eight Amendment)
                                                                                     I'
       125.   Pet.itionec incorporates by refecence each and every al!Legation
                                                                                 i
   contained in the preceding paragraphs as it set forth fully.
                                                                                 i1


       12£. Petitioner brings this claim on his own behalf.
                                                                                I:
                                                                                I,


                                             34
Case 1:21-cv-04858-RBK-KMW Document 1 Filed 03/11/21 Page 35 of 47 PageID: 35

       127. The Eight Amendment guarantees sentenced prisonei::s custody fdee of
   "a condition of confinement that is sure or very likely to cause sJdous
   illness and needless suffedng the next week or month or year." HewllinJ, 509
                                                                                                                       II
   u.s at 33; see also u.s. Const. Amend VIII-               The government's failure to
                                                                                                                   II
   protect the Petitonec in its custody from widespread outbreak of a serious
                                                                       ,,

   contagious     disease      that   causes   potentially   pei::manent   damage   or                            11        death
                                                                       '
   constitutes deliberate indifference in violation of the Eight Amendment to
   the United states Cosntitution.                                                                                11



                                                                                                              11


       128     Petitioner in uniquely vulnerable to sedous complications Ot:"Jj death
   from contracting C0VID-19 because of his age and/or because he suffers from
   medical conditions that render him vulnerbale.
                                                                                                             [I
       129     Because of the conditions at Fort Dix         Petitioner cannot tak~, steps
   to protect himself, such as social distancing, hand washing hygiene, cir self
   quarantining, and the government has not provided adequate protections.                                                    As
   C0VID-19 rapidly spreads indside Fort Dix           the alceady deplorable conditions
   at the prison will continue to deteriorate, and incarcerated indiiiduals
   there will continue to contract COVID-19 at staggering rates.

       130     Respondents failure to adequately protect Petitioner frorrll these
                                                                                                        II
   unconstitutional conditions          or release him from the conditions altogether,
                                                                                                    'I
   constitutes deliberate indifference to a substantial risk of serious hai::m to
                                                                                                    II
   Petitioner     thereby establishing a violation of the Eight Am.:endment to the                 1
                                                                                                   1



   United States Constitution.                                                                     11



                                                                                                   Ii
       131. Respondent's were aware or should of been aware of these con<'jf tions,
   which were and are open and obvi.ous throughout the entire prison.

       132. Respondents knew of and disregarded an excessive risk to heJlth and
                                                                                               I




   safety.

       133     Respond.:ents failed to act with naasonable care to mitigat1~ these
   risks     subjecting Petitioner to a grave and serious risk of harm of llserious
   illness     pei::manent injury      oc death even after classifying Pe"titi:t>ner as
                                                                                          11

   being at high risk for a fatal outcome.

       134. Because Respondents failed to act to remedy Petitionei:-s degi:-ading
   and inhumane conditions of confinement in .violation of his Eight Afuendment
                                                                      I
                                                                                    ,11 •
   Rights, Petitioner seeks relief under his Writ of Habeas Corpus Petition and
                                                                                     f,
   Complaint.                                                                        I,


       135      Because   of   the unlawful     conduct of Respondents        Petitioner is
                                                                                     Ii




                                                35
Case 1:21-cv-04858-RBK-KMW Document 1 Filed 03/11/21 Page 36 of 47 PageID: 36

   threatened    with    imminent    physical    injury,    pain and suffering     emo~'i.onal
   distress, humiliation         and death.                                                                             i1




                                     SECOND CAUSE OF ACTION
                                      (Rehabilitation Act)


   Unconstitutional Conditions of Confinement In Violation of Rehabilitatiln Act
                                  28 u.s.c. § 1331                        I,
                                                                                                                   11

       136    · The   RehabiEtation Act         requires entities    that   receive federal
                                                                                                                  'I
   Lnding       uch as the BOP and Fort Dix           not to discriminate against Americans
   with qualifying disabilities.
                                                                                                              i
       137    Section 504 of the Rehabilitation Act ( RD ) , 29 u. s c                                   § 794
                                                                                                              I'
   r:equires entities such as Fort Dix to reasonably a.ccomrnodate peopl~ with
   disabilities in all programs a.nd services for which people with disab~11, ties
   are otherwise qualified.                                                                                  11




       138    Petitioner- quaiifies as an individual with aisabi ·_; Lies und!'lr th<c
  meaning of the RA
                                                                                                         11

       139. Access to safe conditions of confinement and adequate preventative
                                                                                                        II
   and responsive medical treatment are programs or services that Fort nix must
   provide, but is not presently providing             to people in custody to compiy with
   ~eRA-                                                                                            I
                                                                                                    Ii
       140      Respondents       intentionally       discriminate   against   peoplEl,                                      with
  disabilities        by denying    the   t:easonable accomodat.i.cns   including qµt                                        not
                                                                                                    I
   limited to those set out in the, CDC guidance             that are necessa,y c.o pro'. ect
   them from C:OVID 19.

       141. In a facility with reduced population that might allow a9equate
   social di.stancing - reasonable living spaces rather than high capacity 1,shared
   rooms    and dorms     with    people in close proximity;         free distribution of
   adequate cleaning supplies          including soap; free distribution of adequate
                    ,
   persona 1 protective    .
                        equipment, .      .
                                   including masks and g 1aves; staggered i access
                                                                                               II
   to bathrooms. meals and other shared resources; assignments of correctional
                                                                                           11

   staff that mitigates the possibility staff will transmit COVID--1~, even
   asymptomatically. from one building to another, and adequate access tb tests
   and information about risk.                                                            l1

                                                                                          11

       142.    Failing to provide these reasonable accomodations violaies the
   Rehabilitation Act, which entitles Petitioner.to injunctive and dec]~ratory
   releif.                                                             I             ,·
                                                                                     11



                                                                                     11


                                                 36
Case 1:21-cv-04858-RBK-KMW Document 1 Filed 03/11/21 Page 37 of 47 PageID: 37


                                        THIRD CAUSE OF ACTION

                                        (Fourteenth Amnedrnent)


 143.       Its the constitutional duty of our judicial system to provide: the                                       1




constitutional protections especially for defendants already convicted i~ the
court of public opinion, or historical procedures for limiting state powerr

144., Our Constitution is unique because it indisputably establisheJ the
                                                                    1
primary of the individual over the state.   rt guarantees libertieJ and
guarantees the central government will not impair them.

 145.  In the very famous case of Mayoorry -~·-· Madif!2!,l• of 1803 the fourt
claimed for itself the power to invalidate acts of Congress that were                                           11


inconsistent with the Constitution.                 such power is called "judicial review,"
                                                                                                               "
and it is now universally accepted that no~ only the Supreme Court, blj~ all
federal judges, can review and void acts _of Congress or acts of the president
that the       federal          judge is able to demonstrate are inconsistent with the
constitution.                                                                                              11




 146\.      After the Civil War and the Thirteenth,                  Fourteenth,   and Fifleenth
Amendments were added, the courts began interpreting those, especialty the
Fourteenth, as meaning that not only can the federal government not intbrfere
                                                                                                          II
with liberties guaranteed in the Bill of Rights, but also, none of the state
                                                                                                      II
government's can interfere with them either.

 li'l'il.   The Fourteenth Amendment contains a number of important concepts                          :,

                                                                                                      1
                                                                                                                         most
famously state action, privileges and immunities, citizenship, due P,roce~ s, and                     1




equal protection all of which are contained in section one.

 148,/' . The Fourteenth Amendment declares that a state cannot make or Elnforce
any law that abridges the privileges or immunities of any citizen.                               1

                                                                                                  :rn the
civil Rights Cases, 109 u.s. 3 (1883), the Supreme court ruled that th~ Civil
                                                                                                 II
R.J ghtis    Act:   c>f    1875,     which   prohibitPd    rac,ial   discrimination   in                   public
ac~omonatjons,            was    unconstitutional   because   it tried     to regulate irivate
actors.       The Court decided in pnit~__§tates v:__§Ues~, 383 u.s. 745 (196~) that
                                                                     "
t:he P.nforcem•>nt Clause gave Congress the power to regulate the private of
 individn~ls who cnnsph:ed with state officials to deprive people o! their
                                                                                            II
rights under Section One of the Fourteenth Amendment.                      In later cases, the
                                                                                            Ii
courts rejected Guest, and struck down part of the Violence Against Women Act
                                                                                           I
thr1t provid,ad a r.ivil remP.dy for victims of sex-related violence.
                                                                                           I
                                                                                           I,



                                                      37
Case 1:21-cv-04858-RBK-KMW Document 1 Filed 03/11/21 Page 38 of 47 PageID: 38


149,.        ;en the C:iv:i.l cas"s (1883), the r.ourt: rul"d th;a.t congress did not have
                                                                                                                       'I
the power to legislate against private individuals, because Section One o~, the
                                                                                                                       I
Fourteenth Amendment only applied to actions committed by a state· or E\,tate
a']ent,s. Howev,~r, it: f-hF> private p;irry di.:acriminaf-.es while Png;a.gin'] in p,;,blic
action ( .quch ;a.s ari nrganization that accepts federal funding) , then that 8arty
would be subject to the Fourteenth Amendment.                                                                     I'

Hi0:, In        ~~~!J:~y__':!':..._Kr~~~~E•
                              334 u.s. l (1948), the supreme Court decided~ that
                                                                                                                  1


                                                                           1
the judicial enforcement of a private restrictive covenant that prohibited ' non-
         •                                                     •                                                 II
Caucasian occupants violated equal protection to a black buyer, even though
                                                                                                             Ii
enfot:'cing private restrictive covenants was generally valid and enforceable.
                                                                                                            Ii
In Burton v. Wilmington Parking_ Author}ty, 365 u.s. 715 (1961), a restaurant
                                                                                                            11

which leased space in a public parking garage was found to engage in racially
                                                                                                            I
discriminatory practices-                Th" Supreme Court, infJ 11enr.,;>n hy the> f.act that rhe
                                                                                                            II
garage was used for public parking, rulen that: the rPst'3.11rant wa"' r.Jnsel                   tiP.d
to the state in such a way that the discriminati0n cm,ld be
                                                                                              1
                                                                                   r.onsider"d jFt;a.te
.actinn.       A-« F<•.1rh, the Snpt:'eJTie Conrt iri g e i ~..!:...!:!!;tlk!!X• 387 u.s. 369 (/967)
:atr•.1ck dnpwn     21   C;;ili t:nrni1' constitntiorial amenc'lm,;>nt thcit pr0hihited enar.tiri'] any
                                                                                                        I
law that rP.stricted an individual ft:'om t:'efusing to sell land to a b•lyet:' fat:' any
                                                                                                        I
i::PaSCJD •     ThP Court'"' c>t:'gnm.,nt               to bP that the ;amennment t:o th" f,st'3.te
constitution was a state action violating equal protection-

 H>l-: In c21;:.field_v._<:_oryell, 6 FP.b. r:-as. 546 (No .. 3,230)(c.c.E.D. Pa., 1823),
.an P.1'rly r.ase <"'oncF!rning th., pt'i"U "'ges "nd immuni tiP.s Cl'3.11se, found thi1t the
Clanse protP<:ts r.P.rt,.in fnndamentals rights of all citizens.                         Howev~t:',                         in
{llaughter_-Houfle ~-:ie~,           83 u.s.     36    (187:l),    the supremF! Cout:'t reject~d the
interpt:'etation,          holding     that    the    privileges     of   national citizenship were
substantive, but they came about as a result of the federal government, the
                                                                                                    '
Constitution, Ot:' othet:' laws.              The fundamental natural rights were not ind'luded,
and thus the equality function of the Privileges and immunities Clau~e was
t;a.ken CJver hy th., Equ"l Prnt.P.ctiCJri Cl;,use .and the suhstantivP functiori'.s wet:'e
                                                                                               I,
takPn by thP.       DUP    Proc,ess r.la11,ie.
                                                                                               Ii
 152.. llside from one case that was latet:' overruled, the supreme Court did not
                                                                                               'I
nF<e the Prlvile<Jes ;ir,d immunitie"' Clause as the basis fol:' decisions until
                                                                              ,, 1999
with S~nz v. Roe, 5?6 u.s. 489 (1999), where California set welfat:'e bfnefits
for new residents at a certain level equal to what their fot:'mer state pt:'ovided
                                                                         I

for the fit:'st yeat:' of residency in California.                   The Cout:'t decided that part of




                                                          38
Case 1:21-cv-04858-RBK-KMW Document 1 Filed 03/11/21 Page 39 of 47 PageID: 39

                                                                         I
the fundamental right to interstate travel was for new citizens of a state to
be treated like other citizens of the state.

  1§3 •. The Fifth and Fourteenth Amendment both contain a Due Process Clause,
                                                                          '
although the Fourteenth Amendment applies explicitly to the states. !I The
Supreme Court has interpreted the Due Process clause in both articles h~ving
the same meaning,               as Justice Frankfurter describes in his concurrence in
~inski_v. __ New __ York, 324 u.s. 401 (1945): "To suppose that "due process of
law" meant one thing in the Fifth Amendment and another in the Fourteenbh is
too frivolous to require elaborate rejection."
                                                                                                               Ii
 1,54 •. There      are    some     that   think    when     courts    confront generally
                                                                         worded
                                                                          'I
provisions, they should infer exceptions for situations that the drafters never
contemp1ated and di"d not intend
                            ,         . general language to reso1ve.
                                   their                                  I
                                                                          These
                                                                                                           I
people want courts to approach general words differently from how they approach
                                                                                                           I
words that are narrow and specific.                  Traditional principles of interpretation
                                                                                                          II
reject this distinction because the presumed point of using general words is to
                                                                                                          I
produce general coverage, not to leave room for courts to recognize adhoc
                                                                                                          Ii
exceptions<.        rt i.f' tr11E' that 1 i.ter"-1 mP.aning i,'l more readily discernible when
                                                                                                      I
the provisi.on"' "-re concrete and specifi.c than when they are abstract and
                                                                                                      'I
general,         and one is right to hesitate and ponder before deciding that a
                                                                                                     I!
specific factual situation falls within the coverage of a general provision.
                                                                         "
                                                                          '
But in the end, general words are general words, and they must be given general                      ,,

effect.

 155..     After the Civil War the courts began interpreting the Thirteenth,
Fourteenth, and Fifteenth Amendments, especially the Fourteenth, as m~aning
that       not    only    can    the   federal     government    not    interfere   with   libkrties
                                                                                                 i
guaranteed in the Bill of Rights, but also, none of the state government can
interfere with them either.

 l/4i6_.    The Fourteenth Amendment contains a number of important concepts,, most
                                                                                              II
famously state action, privileges, and immunities, citizenship, due process,
                                                                                             I!
and equal protection all of which are contained in section one.                       rn those post
                                                                                             I
Civil War AmP.ndments to -the Consti.tuti.on cnllrts started to int-1\q,ret ~rneral
words with general meanings.               ~he Fourteenth Amendment for P.Xamnle,
                                                                            •
                                                                                  nuarMtP.es
                                                                                  ,   'I
equal protection of all the laws to "all perl ions. "                      Some commentators
                                                                                           ,I
                                                                                              have
argued that because it was enacted for the benefit of blacks, it should
                                                                     Ii
                                                                        not
apply to anybody else. (see ward Farmsworth, women Under Reconstruction: The
                                                                                             "




                                                        39
Case 1:21-cv-04858-RBK-KMW Document 1 Filed 03/11/21 Page 40 of 47 PageID: 40


Congressional Understanding, 94 Nw. u.L. Rev. 1229, 1234 (2000). But i_n the
first case to expound the meaning of the Thirteenth, Fourteenth, and Fifteenth
                                                                         ,,

Amendments, the Slaughter House Cases 83 u.s. (16 Wall.) 36 (1872) (per r:illP.r
                                                                                              I
J-)•    The supreme court ;icknowledged the bre;idt:h of the language used, ;is
                                                                                              II
contrasted with the immediate purpose for their passage:

        We do not say that no on else but the negro can share in this prot~ction
        [of the 13th, 14th, and 15th Amendments].     Both the language adb the
        spirit of these articles are to have their fair and just weight in any
        question of construction. undoubtedly while negro slavery alone was in
        the mind of the congress which proposed the thirteenth articl~, it
        forbids any other kind of slavery, now or hereinafter.        If Mexican
        peonage or the the Chinese labor system shall develop slavery of the
        Mexican or Chinese race within our territory, this amendment may safely
        be trusted to make it void. And so if other rights are assailed by the
        States which properly and necessarily fall within the protection of
        these articles, that protection will apply, though the party interested
        mayoot~~iwn~~-                                                    I
 lB~.   Both text and tradition support this much of the opinion.            The lapguage
of the Fourteenth Amendment, that no state may deny to any person the !i equal
protection of the law, is very general.         Scholarly commentary h_as long agreed.
In 1922    a   respected commentator accurately stated:          "Although the Pfimary
purpose of the Fourteenth Amendment was undoubtedly •.• to safeguard the ne,gro in
his new status of a free man, its actual scope is vastly wider than that, and
                                                                                       II
its effect has been far reaching." (See Charles Kellogg Burdick, The Law of the
American Constitution 502 (1922).
                                                                                       Ii,,
 158 •. Nor could the general wording of th,:, Fonrte•mth l\mennment be c,onfined
only to men-    P.nd it never h;is b,:,en.- nne of the ,._rguments sometimes gi1rn out:
to Rhew that textual i sts are not really evenhanded is in the argument that
despite    the Fourteenth Amendment's guarantee of equal            protection for all
persons,    women were    not   given the    right   to vote unti~      adoption ~f the
Nineteenth Amendment.     Th;it has noting to do with the meaning of-person in the
Fonrt,;,,:,nth AmPnnment; it has tn do with the m1>;ini.ng nf eqn;;i.l proter.tion-   lJ



 159 •• Without some indication to the contrary., general words, like those in
the Barr April 3 memorandum to BOP Director Carvajal; "include all at risk-
inmates ••• " are to be accorded their fair and full scope.           They are noJ to be
arbitrarily limited. This is the general terms cannon, which is based !:on the
reality that it is possible and useful to formulate categortes without fnowing
all the items that may fit, or may later, once invented come to fit,1within
those categories.      Respondents denial of Petitiqner for home confi~etent is
 prejudicial and in violation of the Fourteenth Amendment to providi Equal



                                                40
Case 1:21-cv-04858-RBK-KMW Document 1 Filed 03/11/21 Page 41 of 47 PageID: 41
                                                                                                              I




                                                                                                              Ii
Protection and Due Process.                    Respondents intentionally discriminate against
Petitioner by denying him home confinement after identifying him as beiing a
                                                                                                              'i
member of a           group of medically vulnerable set out in the CDC guidance.
Petitioner       is    a     member       of   a   group     capable    of    being     singled   ouf              for
discriminatory treatment because of his conviction,                             (category of ch~rge).
Castaneda v. Partid~, 430 U.S. 482, 494, 97 s. Ct 1272, 51 L- Ed. 2d 498
                                                                                                          11

(1977).        ~roe.ei v. _ Wi~CO!!f!...!!!, 400 u.s. 505 91 s. r.t: 490, 27 L- Ed. 571
(197l)(defendant on trial for. misdemeannr must be given opportunity to show
community prejudice and request change of venue); sh~eeard                         ~~   M~el~, 38~ u.s.
333, 86 s. Ct 1507, 16L, Ed. 2d 600 (1966)(massive persuasive and prejudicial
pretrial     publicity violated defendants                    Fourteenth Amendment         right ~i::, Due
                                                                                                          1

Process;);     Estes .v. Texas,            381 u.s 532, 85 S- ct 1628, 14L, Ed. 2d 543,
               ---                    -                                                                  I
(pretrial      hearing disrupted by news media allowed                          to broadcast from the
                                                                                                         I!        •
courtroom; community "bombarded with signs and sounds" of two day pre,-trial
hearing).

 160.     Th e Fourt eenth Amendment ' s equa1 protection
                                                      .   c 1 ause proh'b'
                                                                       i its anyIi1 state
from denying to any person within its jurisdiction the equal protection on the
laws •.• Any    time       a defendant           is singled out for          prosecution based !!on an
unjustifiable          standard,          such     as     race,     religion,    or     other     arbitrary
classification,         the defense should move for dismissal based on an II equal
protection clause violation. Supreme court;                       ~!!E v. Ilo~!I-, 368 u.s. 448, 82.
 161 •. In an Eight circuit case, Unit1:d_States v~_so~I:!! Hal:L~!__!.ot.z..~liL~ 8,
~~14! Kour_itz!!~_3rd Add!tion tp_$e cit~ of~!!• 910 F.29 488 (8~h Cir.
1990) ( en bane) , the court construed a federal statute, allowing the gov~rnment
to seize "any property, including money," 18 u.s.c. § 1955{d) that hc\d been
used for an           illegal gambling business.                   The question arose whether "any
                                                                                                    II
property, inlcuding money'\ included real as well as property.                             The Government
had begun forfeiture against 13 parcels of real estate that had been allegedly
                                                                                                    11


been used in an illegal gambling business.                          The trial court interprer'.ed the
term property          not    to   include         real   property and· therefore dismissed                        the
forfeiture actions.            But the appellate court rightfully held that any pioperty
means "any pr.opel:l:y, " real and personal.                       It is not limited biy the,' phrase
incl11ding money (see § 15 [pre:sumption nf nonexclusive "include"])-                             As:: in the
Barr April 3, Memorandum to Director Carvajal; Now, review "All" candidc1tes-
The term all candidates means "all candidates," and release those identified as
mf'ically vulnerable to home confinement.                           It is not limited by anJ other




                                                            41
Case 1:21-cv-04858-RBK-KMW Document 1 Filed 03/11/21 Page 42 of 47 PageID: 42


                                                                                                                     I
 fhrase.  An ill-considered disent in, 910 F.2d 488 would have held that the
 clear language meant something other than what it said, based in pa~t on
 legislative history (see § 66) and on the "spirt of the law" (sec § 58)                                        j        (see
                                                                                                                I
 910 F.2d at 491 (Heaney, J., dissenting).                                                                      Ii

 161 _    The argument most frequently made against g:i:ving general terms i their
 general meaning is the one ma!ile and rejected in the Slaughter House case~ that
 those who adopted the provision had in mind a particular narrow objfcti.ve
 (equal protection for hlar.ks) though they expressed" more genP.ral nne (,equal
 protection for "any person").           The conclusive response to this argument i~ that
 "statutory prohibitions often go beyond the principal evil to cover reasonably
 comparable eirils, and it is ultimately the provisions of our laws thJt the
 principal concerns of our legislators by which we are governed," ona6le v.
 sundowner_offshore servvs.,_Inc., 523 u.s. 75, 79 (1998)(per Scalia, J~                            -1 - - -
 162.     In the case from which the statement derives,                             or.aale v.     sunclowner
· Offshore Services,        the statuL:i at issued made it                   "an unlawful employment
                                                                             I'
 practice for an employer ••• to discriminate against any individual ••• because of
 such individual's ••• sex," 42 u.s.c. § 2000e-2(A)(l).                       Joseph Onas:le surd his
 employer under Title VII,             alleging          that    his male coworkers had sexually
 harassed him.       The lower court rejected his claim, holding that Title                          ~~I                 did
 not cover claims, my mal""' ,,11.,ging ,spy rlie«-,,::i_minc1tI<:>n J->y otlier 'll'llP-s.                'In the
                                                                                                           11
 Supreme Court onacle prevailed.                 As the Court had held before, the statute
                                                                                                           I
 protects men as well as women.              And     "I'   thPrP is; nc> tF>xtn1'1 h>1,sJI:' fnr J ~l111Hing
 its projections to women, the Court found "no justification in the ,sf:;;,t1_1tory
 language    or     [itsJ   precedents       fo.::   a     categorical     rul,'9   ,~xcludin9     sari\e                 sex
                                                                                                           "
hai:,assment ola_ill\S. from the c.over-a~e qf '.J.lit),e V·I;J;r 5~3 u.s. a.t. ?~. '.J.11'\e ~l.\t'~
acknowledged that "male-on-male sexual harassment in the workpla¢e was
 assuredly not the principal evil Congress was concerned with when it ~nacted
                                                                                                          I
Title VII,"        But the statutory prohibition was broadly worded.

 163.     The other argument against application of the cannon is slight]y less
ambitious.        In Pennsylvania Department of corrections v. Yeskey, 524 u,s. 206
 (1998)(per Scalia, J.), the plaintiff was a prisoner who, because he slffered
 from    hypertension,      had    been excluded            from    participating       in   the    prison's
                                                                                                      I'
motivational-boot-camp            program,    successful           completion of which would have
shortened his sentence.            He contended that his exclusion violated Titli II of
                                                                                                      '
the     American    with    Disabilities Act,              which    prohibited      that     "no qu~lified
 individual with a disability shall, by reason of such disability, be e~cluded




                                                            42
Case 1:21-cv-04858-RBK-KMW Document 1 Filed 03/11/21 Page 43 of 47 PageID: 43
                                                                                                  1,


from participation in or be denied the benefits of the services,' prografns, or
activities of a public entity •.• , U.s .c. § 12132.           The Act defined public
entity    as   "any   department,    agency,   special   purpose   district,   or                 !i   other
instrumentality of a State or States or local government.            The Department of
Corrections argued that Congress could not possibly have had state lbrison
programs in mind, that the question whether the law applied to such programs
had no clear answer, and that the ambiguity should be resolved against ~;ederal
interference with the running of state prisons: "[A]ssuming ..• that Congr~'ss did
not envision the [American with Disabilities Act] would be applied t~! state
prisoners, in the context of an unambiguous statutory text that is irrelevant.
As we have said before, the fact that a statute can be applied in situations
not expressly anticipated by congress does not demonstrate ambiguitJ.                                     It
demonsteates beeadth,"        524 u.s. at 212 (quoting Sedima, s.P.R-L- v. Imeex co.,
473 u.s. 479, 499 (1985) (per White, J.)).                                                   Ii

 164.. A defendant may demonstrate that administration of a cdminal ,law is
directed so exclusively against a particular class of persons with a ~ind so
unequal and oppressive that .the system of prosecution amounts to a "practical
                                                                                         i,
denial" of equal protection the law.       united states v. Armstrong, 517 u.s.
                                                                             ,, 456,
458 116 S      Ct 1480, 1483 ( 1996) .    Violations of Equal Protection can,arise,
however, not only from facially invalid laws but also from action[s] IJof the
state      through      its       administrative     offices   .effecting. .prohibited
discrimination. Id. at 882 quoting Norris v. Alabama, 294 u.s. 587, 589                      ,         55 s.
Ct 579 ·' 79 L Ed- 1074 (1935).                                                 .        I
                                                                                         1




 16~.    "[I]n construing •.. all written instruments, the grammatical and ordinary
         sense of the words is to be adheeed to unless, that would lead to some
         absurdity or some repugnance or or inconsistency with the rest" of the
         instrument     in which case the inconsistency with the eest 'of the
         instrumeryt, in which case the grammatical and ordinary sense jjof the
         words may be modified, so as to avoid that absurdity and inconsistency,
         but no farther." (Grey v. Pearson, [1857] 6 H.L. cas. 61, 106(per Lord
         Wensleydale) .                                                     1
                                                                            '

                                                                                    II
 166.    It is true that literal meaning is more readily discernible when the
provisions are conceete and specific than when they are abstract and general,
 and one is right to hesitate and ponder before deciding that a specific !lfactual
situation falls within the coveeage of a general p1:ovision             But in the end,
 general words are general weeds, and they must be given general effect.            lj


1€7.  ... , your review should include all at-risk inmates-not only those who
                   · ·
were previously eligible  foe transfer:.. -you are d'ieecte d to imme
                                                                   ·  iid.iate1 y




                                                44
Case 1:21-cv-04858-RBK-KMW Document 1 Filed 03/11/21 Page 44 of 47 PageID: 44
                                                                             I
                                                                             Ir


 process them for transfer in the residence to which the inmate i~ being
 transferred. (Attorney General William Barr, April 3 2020). The meaning is
                                                                             "
 readily discernible, specific and concrete.                                 Ii



                                    RELIEF REQUESTED

   WHEREFORE, Petitioner respectfully request that the Court enter a judgement;
    1) Declaring Fort Dix's custody of Petitioner violates the Eight Alendment
  right against cruel and unusual punishment, and the Rehabilitation Act with
  respect to Petitioner;                                              II

   2) Ordering Petitioner's immediate release, with or without a period;of home
 confinement, with the following additional supervised release condidons: a)
  that he be released to reside with his wife Nicola Perri in Boyertown,
 Pennsylvania; orb) be released to his paternal home where he was loca~ed, and
 subjected to electronic monitoring for more than 9 months awaiting trial. -and
                                                                        I
 c) that within 72 hours of release, he contact the    u.s. Probation Office for
                                                                        II
  specific reporting instruction;                                       ,
                                                                        I
 3) ·: · Ordering such other and further relief as this Court deems justi( proper
 and equitable.




                                            45
Case 1:21-cv-04858-RBK-KMW Document 1 Filed 03/11/21 Page 45 of 47 PageID: 45

                                   FOOTNOTES
1. CDC, Goups at Higher Risk for Severe Illness,
https://www.cdc.gov/coronavirus/2019-ncov/need-extra-
precautions/groups-at-higher-risk.html
2.rd.

3. Wedd health Org., Report of the WHO-China Joint mission or Coronavirus
Disease 2019 (COVID-19),
https://www.who.int/docs/default-source/coronaviruse/
who-china-joint-mission-on-covid-19-final-report.pdf
4. Cynthia Weiss, How does COVID-19 affect the heart?, Mayo Clinic News
Network,                                                         I
https://newsnetwork.mayoclinic.org/discussion/how-does-covid-
19-affect-the-heart/
                                                                              Ii
5. Joseph Neff & Keri Blakinger, Federal Prisons Agency "Put Staff in Harm's
way of Coronavirus: Orders at Oakdale in Louisiana Help Explain c9vid-19
Spread, The Marshall Project (Apr. 3, 2020),
https://www.themarshallproject.org/2020/04/03/federal-prisons-agency
-put-staff-in-harm-s-way-of-coronavirus
6. Id.

7. Ohio Gov. Mike DeWine Authorized Ohio National Guard to Assist Elkton      ·1




Prison, WKYC,
https://www.wkyc.com/article/news/health/coronavirus/
ohio-gov-mike-dewine-authorize-ohio-national-guard-to-assist      ,
-elkton-prison-/95-d620f3c6-c560-486f-9eacebce7c09d4e7            :
8. Judge grills federal prisons lawyer on lack of coronavirus tests Jt Ohio
                                                                        "
facility in wake of Trump's claim that 'anybody' can get tested, Clevela~d.com,
https://www.clevleand.com
court-justice/2020/04/judge-grills-federal-prisons-lawyer-on-
lack-of-coronavirus
-tests-at-ohio-facility-in-wake-of-trumps-claim-
that-anybody-can-get-tested.html

9. Ohio Gov. Mike DeWine Authorized Ohio national Guard to Assist Elkton', WKYC
https://www.wkyc.com/article/news/health/coronavirus/                    'I
ohio-gov-mike-dewine-authorize-ohio-national-guard-to-assist-            11

elkton-prison-/95-d620f3c6-c560-486f-9eacebce7c09d4e

10. Cory Shaffer, Ohio National Guard Will Assist Response at Elkton federal
Prison, Cleveland.con
https://www.cleveland.com/coronavirus/2020/04/ohio-national
-guard-will-assist-coronavirus-response-at-elkton-federal-prison.html;
see also Brandon Brown, sen. Portman Urges Prisoners Not to be Transferred to
FCI Elkton, WFMJ'
https://wfmj.com/story/41979544/sen-portman-urges-prisoners-not
-to-he-transferred-to-fci-elkton




                                        46
Case 1:21-cv-04858-RBK-KMW Document 1 Filed 03/11/21 Page 46 of 47 PageID: 46

                                                                               I,
11. Elkton Union President Reports Different COVID-19 Stats Than Federal •!Bureau
of Prisons, WKVB                                                         I
https://www.wkbn.com/news/coronavirus/elkton-union-president             '
-reports-different-covid-19-stats-than-federal-bureau-of-prisons/
                                                                               I
12. Wilson v. Williams, No. 4:20-CV-00794, 2020 WL 1940882, at *10 (N.D. Ohio
Apr. 22, 2020)                                                         Ii
                                                                               ,,

13. See Notice of Alleged Safety or Health Hazards available at
https://www.afge.org/globalassets/documents/generalreports/coronavirus/    1



4/osha-7-form-national-complaint.pdf
                                                                           Ii
14. see Fed. Bureau of Prisons, correcting Myths and Misinformation About BOP
And COVID-19

                                               -     -   -                I-
https://www.bop.gov/coronavirus/docs/correcting myths and misinformation bop co
vidl9.pdf

15. Id at 3("In keeping with CDC Guidance for Safety Practices for Critical
Infrastructure Workers Who May Have Had Exposure to a Person with suspected or
Confirmed COVID-19, the BOP performs pre-screening of all employees reporting
to work and requires exposed workers to wear a mask for 14 days after° last
exposure.   They are also expected to perform regular self-monitoripg for
symptoms, practice social distancing and to disinfect and clean theii:, works
spaces. Anyone who develops signs or symptoms of illness are sent home.").
16. Cares Act, Pub. 1. No. 116-136, § 12003(b), 134 stat. 281 (2020)       I




17. Memorandum from Attorney General Barr to Director Carvajal (Apr. 3, Ii 2020) ,
available at https://www.justice.gov/file/l26666l/download
                                                                           '
18. Memorandum from Correctional Programs Division Acting Assistant Director
Andre Matevousian & Reentry Services Division Assistant Director Hµgh J. ·
Hurwitz to Chief Executive Officers (Apr. 22, 2020), availal:Jle at
https://famm.org/wp-content/uploads/bop-memo-4.23.2020.pdf
19. E,g., United States v. Rodriguez, No. 03-cr-271, ECF 135 (E.D. Pa. Apr. 1,
2020) (granting release after finding risk factors for COVID-19 constitute
                                                                          "
extraordinary and compelling reason and noting that prisons are "tind!)rboxes
for infectious disease"); United States v. Foster, No. 14-cr-324-02, ECF 191
(M.D. Pa Apr. 3, 2020) , noting the "unprecedented" circumstances facing "our
prison system" and finding that COVID-19 is an extraordinary and compelling
basis for release;        indeed,   [n]o rationale is more compelling or
extraordinary"); united states v. Smith, No. 12-cr-133, ECF 197 (S.D.N.k. Apr.
13, 2020) (granting release; finding exhaustion waivable and waived); lj United
states v. Zukerman, No. 16-cr-194, ECF 116 (S.D.N.Y. Apr. 3 2020) (,waiving
exhaustion and granting immediate compassionate release in light of COVID-19 to
defendant in multi--roillion dollar fraud scheme); (United states v. sawicz, No.
08-cr-287, ECF 66 (E.D.N.Y. Apr. 10, 2020)(releasing child-pornography
offender); united states v. Clagett, No. 97-cr-265, ECF 238 (W.D. wash. ~pr. 9,
2020); United States v. oreste, No. 14-cr-20349, ECF No. 200 (S.D. Fla. Apr. 6,
2020): United states v. Hakim, No. 05-cr-40025, ECF 158 (D.s.D. Apr. 6,, 2020);
united states v. Hernandez, No. 18-cr-20474, ECF 41 (S.D. Fla Apr. 2, 2020).
                                                                         ,,
20. E.g., united states v. Chavol, No. 20-50075 (9th Cir Abr. 2,
2020)(stipulation in a FRAP(9) appeal to release on conditions); united States
v. Nkanga, No. 18-cr-713, ECF 120 (S.D.N.Y. Apr. 7, 2020); United states v.
Hector, No. 2:18-cr-3-2, ECF 748, (W.D. Va. Mar. 27, 2020).



                                           47
Case 1:21-cv-04858-RBK-KMW Document 1 Filed 03/11/21 Page 47 of 47 PageID: 47

 21. United states v. Roeder, No. 20-1682, F App'x (3d cir. 1Pr- 1,
 2020)(reversing district court's denial of aefendant's motion t9 delay
 execution of his sentence because of the COVID-19 pandemic); United States v.
 Garlock, No. 18-cr-418; 2020 WL 1439980, at *l "(N.D. Cal. Mar. 25,
 2020)(observing that "(b]y now it almost goes without saying that we should not
 be adding to the prison population during the COVID-19 pandemic if it can be
 avoided"); United States v. Matthaei, No. 19-cv-243, 2020 WL 1443227, a~ *l (D.
 Idaho Mar. 16, 2020) ( extending self surrender date by 90 days in !light of
 pandemic) .
 22. E.g., Xochihua---,James v. Barr, No. 18-71460 F- App'x (9th Cir. Mar. 23,
 2020) (sua sponte releasing detainee from immigration detention "in light of the
 rapidly escalating public health crisis"); Fraihat v. Wolf No. 5:20~CV-590,
 ECF 18 (c.o, Cal. Mar. 30, 2020).                                          1




 23. E.g. In re. request to Commute or Suspend county Jail Sentences, Do~ket No.
 084230 (N .J. Mar. 22, 2020) ( releasing large class of defendants servingj, time in
 county jail "in light of the Public Health Emergency" caused by COVID-19).
 24. United states v. Stahl, No. 180cr-694, ECF 53 (S.D-N-Y- Apr. 10! 2020);
 United states v. Underwood, No. 18-cr-201, ECF 179 (D. Md. Mar. 31,
 2020) (noting that although there has not yet been a positive COVID-19,, test in
 the elderly petitioner's facility, "there is significant potential fo:i:- it to
 enter the prison in the near future.").                                II

 25. Wilson, 2020 WL 1940882, at *8
 26. https://www.bop.gov/location/institutions/ftd, Fed. Bureau of Prisons FCI
 mrt~x                                                                 '
 27.   BOP Program Statement P5100.08 (Sept. 12,          2006), availjble at
 https://bop.gov/policy/progstat/5100 008.pdf; Fed. Bureau of Prisons; "About
 Our dacilities," https://www.bop.gov7about/facilities/federal_prisons.jsp
 28. https://www.bop.gov/locations/insttitutions/ftd/FTD prea2.pdf, PREA Audit:
 Atidi tor' s Summary Report.                           -              i

 30. https://tinyurl.com.y7fpsf5y; Documented 47 reinfection cases si~cl;, August
 2020,    with   an   average  interval of    80   days   between infectionsd,
 https://bnonews.com/index.php/2020/08/covid-19-reinfection-tracker/        (last
 visited Jan 3, 2021).
 31. Https://www.nydailynew.com/new-york/by-covid-second-cases-among-
 prisoner~=20210lll-tedyjcpwzmnajzh3xa4hbjiigi-story-html
 32. https://www.cdc.gov/coronavirus/2019-ncov/hcp/faq.html
 33. http://www.cdc.gov1coronavirus/20l9-ncov/lablresources//antibody-t,sts-
 guidelines.httn1, (Interim Guidelines for COVID-19 Antibody Testing). ,!




                                           48
